 



EXHIBIT 10.1

[EXECUTION COPY]

 

(JPMORGAN LOGO) [h24128h2412800.gif]

CREDIT AGREEMENT

dated as of April 4, 2005

among

NOBLE ENERGY, INC.,

as the Borrower,

JPMORGAN CHASE BANK, N.A.,
as the Administrative Agent for the Lenders,

WACHOVIA BANK, NATIONAL ASSOCIATION
and
THE ROYAL BANK OF SCOTLAND PLC,
as the Co-Syndication Agents for the Lenders,

DEUTSCHE BANK SECURITIES INC.

and
CITIBANK, N.A.,
as the Co-Documentation Agents for the Lenders,

and

CERTAIN COMMERCIAL LENDING INSTITUTIONS,
as the Lenders



--------------------------------------------------------------------------------



J.P. MORGAN SECURITIES INC.,
as Sole Lead Arranger and Sole Bookrunner

 

 



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT

     THIS CREDIT AGREEMENT, dated as of April 4, 2005 (as may be amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”), is among NOBLE ENERGY, INC., a Delaware corporation (the
“Borrower”), JPMORGAN CHASE BANK, N.A. (“JPMCB”), as administrative agent (JPMCB
in such capacity, together with any successor(s) thereto in such capacity, the
“Administrative Agent”), WACHOVIA BANK, NATIONAL ASSOCIATION and THE ROYAL BANK
OF SCOTLAND PLC, as co-syndication agents (in such capacity, together with any
successor(s) thereto in such capacity, individually, a “Co-Syndication Agent”
and, collectively, the “Co-Syndication Agents”), DEUTSCHE BANK SECURITIES INC.
and CITIBANK, N.A., as co-documentation agents (in such capacity, together with
any successor(s) thereto in such capacity, individually, a “Co-Documentation
Agent” and, collectively, the “Co-Documentation Agents”), and certain commercial
lending institutions as are or may become parties hereto (collectively, the
“Lenders”).

     The parties hereto agree as follows:

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

     SECTION 1.1 Defined Terms. The following terms (whether or not underscored)
when used in this Agreement, including its preamble and recitals, shall, except
where the context otherwise requires, have the following meanings (such meanings
to be equally applicable to the singular and plural forms thereof):

     “Acquisition” means the acquisition by the Borrower or one of its
wholly-owned Restricted Subsidiaries of the Target as a result of a merger
effected pursuant to the terms and conditions of the Merger Agreement.

     “Administrative Agent” is defined in the preamble and includes each other
Person as shall have subsequently been appointed as the successor Administrative
Agent pursuant to Section 9.4.

     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.

     “Affiliate” of any Person means any other Person which, directly or
indirectly, controls, is controlled by or is under common control with such
Person (excluding any trustee under, or any committee with responsibility for
administering, any Plan). A Person shall be deemed to be “controlled by” any
other Person if such other Person possesses, directly or indirectly, power
(a) to vote 20% or more of the securities (on a fully diluted basis) having
ordinary voting power for the election of directors or managing general
partners; or (b) to direct or cause the direction of the management and policies
of such Person whether by contract or otherwise.

     “Agents” means the Administrative Agent, the Co-Syndication Agents, and the
Co-Documentation Agents, together with any successors in any such capacities.

 



--------------------------------------------------------------------------------



 



     “Agreement” means, on any date, this Credit Agreement as originally in
effect on the Effective Date and as thereafter from time to time amended,
supplemented, amended and restated, or otherwise modified and in effect on such
date.

     “Applicable Facility Fee Rate” means the number of basis points per annum
(based on a year of 360 days) set forth below based on the Applicable Rating
Level on such date:

                Applicable Rating Level     Applicable Facility Fee Rate    
Level I
    10.0    
Level II
    12.5    
Level III
    15.0    
Level IV
    20.0    
Level V
    25.0    

Changes in the Applicable Facility Fee Rate will occur automatically without
prior notice. The Administrative Agent will give notice promptly to the Borrower
and the Lenders of changes in the Applicable Facility Fee Rate.

     “Applicable Margin” means on any date and with respect to each Eurodollar
Loan the number of basis points per annum set forth below based on the
Applicable Rating Level on such date:

                Applicable Rating Level     Applicable Margin    
Level I
    30.0    
Level II
    37.5    
Level III
    60.0    
Level IV
    67.5    
Level V
    100.0    

Changes in the Applicable Margin will occur automatically without prior notice.
The Administrative Agent will give notice promptly to the Borrower and the
Lenders of changes in the Applicable Margin.

     “Applicable Rating Level” means (i) at any time that Moody’s and S&P have
the equivalent rating or split ratings of not more than one rating differential
of the Borrower’s senior unsecured long-term debt, the Level set forth in the
chart below under the heading “Applicable Rating Level” opposite the rating
under the heading “Moody’s” or “S&P” which is the higher of the two if split
ratings or opposite the ratings under the headings “Moody’s” and “S&P” if

2



--------------------------------------------------------------------------------



 



equivalent, and (ii) at any time that Moody’s and S&P have split ratings of more
than one rating differential of the Borrower’s senior unsecured long-term debt,
the level set forth in the chart below under the “Applicable Rating Level”
opposite the midpoint (rounded to the nearest lower rating) between the two
ratings of “Moody’s” or “S&P”.

                      Applicable Rating Level     Moody’s     S&P    
Level I
    ³ A3     ³A-    
Level II
    Baa1     BBB+    
Level III
    Baa2     BBB    
Level IV
    Baa3     BBB-    
Level V
    £ Ba1     £BB+    

For example, if the Moody’s rating is Baa1 and the S&P rating is BBB, Level II
shall apply.

     For purposes of the foregoing, (i) “³” means a rating equal to or more
favorable than; “£” means a rating equal to or less favorable than; “>” means a
rating greater than; “<“ means a rating less than; (ii) if a rating for the
Borrower’s senior unsecured long-term debt is not available from one of the
Rating Agencies, the Applicable Rating Level will be based on the rating of the
other Rating Agency; (iii) if ratings for the Borrower’s senior unsecured
long-term debt is available from neither S&P nor Moody’s, Level V shall be
deemed applicable; (iv) if determinative ratings shall change (other than as a
result of a change in the rating system used by any applicable Rating Agency)
such that a change in Applicable Rating Level would result, such change shall
effect a change in Applicable Rating Level as of the day on which it is first
announced by the applicable Rating Agency, and any change in the Applicable
Margin or percentage used in calculating fees due hereunder shall apply
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change; and (v) if the
rating system of any of the Rating Agencies shall change prior to the date all
obligations hereunder have been paid and the Commitments canceled, the Borrower
and the Lenders shall negotiate in good faith to amend the references to
specific ratings in this definition to reflect such changed rating system, and
pending such amendment, if no Applicable Rating Level is otherwise determinable
based upon the foregoing, Level V shall apply.

     “Approved Fund” is defined in Section 10.10.1.

     “Arranger” means J.P. Morgan Securities Inc., in its capacity as sole lead
arranger and sole bookrunner.

     “Asset Sale” means any sale or other disposition (or series of related
sales or other dispositions) having a fair market value of $1,000,000 or more of
shares of a Subsidiary, of oil, gas and mineral property interests or of other
capital assets (each referred to for purposes of this definition as a
“disposition”) by the Borrower or any of its Subsidiaries, including any
disposition by means of a merger, consolidation or similar transaction, other
than (a) dispositions by the Borrower to a Subsidiary or by a Subsidiary to the
Borrower or another Subsidiary,

3



--------------------------------------------------------------------------------



 



(b) dispositions in the ordinary course of business, including dispositions of
equipment in the ordinary course of business and abandonment, farm-in, farm-out,
lease and sub-lease of developed and/or undeveloped properties made or entered
into in the ordinary course of business, (c) the provision of services and
equipment for the operation and development of the Borrower’s or a Subsidiary’s
oil and gas wells in the ordinary course of business which may be recorded as
asset sales, (d) the issuance by the Borrower of shares of any class of its
capital stock, and (e) dispositions by a Subsidiary that (i) does not own any
oil, gas and mineral real property interests or of any other capital assets
located within the United States or its territorial waters and (ii) is not
subject to United States federal income tax on its taxable income, to the extent
that the proceeds of any such disposition have not been paid or distributed to
the Borrower or to a Subsidiary that is subject to United States federal income
tax on its taxable income.

     “Assignee Lender” is defined in Section 10.10.1.

     “Authorized Officer” means, relative to the Borrower, the President, any
Senior Vice President, the Treasurer or the Secretary of the Borrower, or any
other officer of the Borrower specified as such to the Administrative Agent in
writing by any of the aforementioned officers of the Borrower.

     “Base Rate” means, on any date and with respect to all Base Rate Loans, a
fluctuating rate of interest per annum equal to the higher of (a) the rate of
interest most recently announced by JPMCB at its Domestic Office as its base
rate for Dollar loans; and (b) the Federal Funds Rate most recently determined
by the Administrative Agent plus 1/2%. The Base Rate is not necessarily intended
to be the lowest rate of interest determined by JPMCB in connection with
extensions of credit. Changes in the rate of interest on that portion of any
Loans maintained as Base Rate Loans will take effect simultaneously with each
change in the Base Rate. The Administrative Agent will give notice promptly to
the Borrower and the Lenders of changes in the Base Rate.

     “Base Rate Loan” means a Loan bearing interest at a fluctuating rate
determined by reference to the Base Rate.

     “Borrower” is defined in the preamble, and includes its permitted
successors and assigns.

     “Borrowing” means any extension of credit (as opposed to any continuation
or conversion thereof) made by the Lenders by way of Loans.

     “Borrowing Date” means a date on which a Borrowing is made hereunder.

     “Borrowing Request” means a loan request and certificate duly executed by
an Authorized Officer of the Borrower, substantially in the form of Exhibit 2.5
hereto.

     “Business Day” means (a) any day which is neither a Saturday or Sunday nor
a legal holiday on which banks are authorized or required to be closed in New
York, New York or Houston, Texas; and (b) relative to the making, continuing,
prepaying or repaying of any Eurodollar Borrowing, any day on which dealings in
Dollars are carried on in the London and New York Eurodollar interbank market.

4



--------------------------------------------------------------------------------



 



     “Capitalization” means the sum, at any time outstanding and without
duplication, of (i) Debt plus (ii) Stockholders’ Equity.

     “Capitalized Lease Liabilities” means all monetary obligations of the
Borrower or any of its Subsidiaries under any leasing or similar arrangement
which, in accordance with GAAP, would be classified as capitalized leases, and,
for purposes of this Agreement and each other Loan Document, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP, and the stated maturity thereof shall be the date of the last payment
of rent or any other amount due under such lease prior to the first date upon
which such lease may be terminated by the lessee without payment of a penalty.

     “CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.

     “Change in Control” means the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934) of 30% or more of the outstanding shares of voting stock
of the Borrower.

     “Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

     “Co-Documentation Agent” and “Co-Documentation Agents” are defined in the
preamble.

     “Commitment” means, as to any Lender, the obligation, if any, of such
Lender to make Loans pursuant to Section 2.1.1 of this Agreement in an aggregate
principal amount at any one time outstanding up to but not exceeding the amount,
if any, set forth opposite such Lender’s name on Schedule II, as the same may be
reduced or adjusted from time to time in accordance with this Agreement,
including Sections 2.2 and 2.3.

     “Commitment Amount” means, on any date, $1,300,000,000, as such amount may
be reduced from time to time in accordance with this Agreement, including
Sections 2.2 and 2.3.

     “Continuation/Conversion Notice” means a notice of continuation or
conversion and certificate duly executed by an Authorized Officer of the
Borrower, substantially in the form of Exhibit 2.6 hereto.

     “Controlled Group” means all members of a controlled group of corporations
and all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with the Borrower, are
treated as a single employer under Section 414(b) or 414(c) of the Code or
Section 4001 of ERISA.

     “Co-Syndication Agent” and “Co-Syndication Agents” are defined in the
preamble.

     “Debt” means the consolidated Indebtedness of the Borrower and its
Subsidiaries.

5



--------------------------------------------------------------------------------



 



     “Default” means any condition, occurrence or event which, after notice or
lapse of time or both, would constitute an Event of Default.

     “Default Margin” means two percent (2%).

     “Determination Date” is defined in Section 2.2.2(a).

     “Disclosure Schedule” means the Disclosure Schedule attached hereto as
Schedule I, as it may be amended, supplemented or otherwise modified from time
to time by the Borrower with the written consent of the Administrative Agent and
the Required Lenders.

     “Dollar” and the sign “$” mean lawful money of the United States.

     “Domestic Office” means, relative to any Lender, the office of such Lender
designated as such in its Administrative Questionnaire or designated in the
Lender Assignment Agreement or such other office of a Lender (or any successor
or assign of such Lender) within the United States as may be designated from
time to time by notice from such Lender, as the case may be, to each other
Person party hereto.

     “EBITDAX” means, for any period, the sum of (i) the consolidated net income
of the Borrower and its Subsidiaries for such period before non-cash
non-recurring items, gains or losses on dispositions of assets and the
cumulative effect of changes in accounting principles plus (ii) to the extent
included in the determination of such income, the consolidated charges for such
period for interest, depreciation, depletion, amortization and exploration
expenses plus (or, if there is a benefit from income taxes, minus) (iii) to the
extent included in the determination of such income, the amount of the provision
for or benefit from income taxes.

     “Effective Date” means the date on which the conditions specified in
Section 5.1 are satisfied (or waived in accordance with this Agreement).

     “Environmental Law” means any federal, state, or local statute, or rule or
regulation promulgated thereunder, any judicial or administrative order or
judgment to which the Borrower or any Subsidiary is party or which are
applicable to the Borrower or any Subsidiary (whether or not by consent), and
any provision or condition of any governmental permit, license or other
operating authorization, relating to protection of the environment, persons or
the public welfare from actual or potential exposure for the effects of exposure
to any actual or potential release, discharge, spill or emission (whether past
or present) of, or regarding the manufacture, processing, production, gathering,
transportation, importation, use, treatment, storage or disposal of, any
chemical, raw material, pollutant, contaminant or toxic, corrosive, hazardous,
or non-hazardous substance or waste, including petroleum.

     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute of similar import, together with the
regulations thereunder, in each case as in effect from time to time. References
to sections of ERISA also refer to any successor sections.

6



--------------------------------------------------------------------------------



 



     “Eurodollar Borrowing” means a borrowing hereunder consisting of the
aggregate amount of the several Eurodollar Loans made by all or some of the
Lenders to the Borrower, at the same time, at the same interest rate and for the
same Interest Period.

     “Eurodollar Loan” means a Loan bearing interest, at all times during an
Interest Period applicable to such Loan, at a fixed rate of interest determined
by reference to the Eurodollar Rate.

     “Eurodollar Office” means, relative to any Lender, the office of such
Lender designated as such in its Administrative Questionnaire or designated in
the Lender Assignment Agreement or such other office of a Lender as designated
from time to time by notice from such Lender to the Borrower and the
Administrative Agent, whether or not outside the United States, which shall be
making or maintaining Eurodollar Loans of such Lender hereunder.

     “Eurodollar Rate” means, relative to any Interest Period for Eurodollar
Loans, the rate appearing on Page 3750 of the Telerate Service (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service, providing rate quotations comparable to those currently
provided on such page of such Service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits with a maturity comparable to
such Interest Period. In the event that such rate is not available at such time
for any reason, then the “Eurodollar Rate” with respect to such Eurodollar Loan
for such Interest Period shall be the rate at which dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period

     “Event of Default” is defined in Section 8.1.

     “Excess Sale Proceeds” means cash received in consideration for (including
cash received upon the sale or collection of any note, security or deferred sale
price received in consideration for) any and all Asset Sales occurring on or
after the Effective Date (net of (i) brokerage commissions and other fees,
costs, and expenses related to any such Asset Sale, (ii) provision, as
determined in good faith by the Borrower, for taxes incurred as a result of any
such Asset Sale, (iii) repayments of Debt required to be repaid upon any such
Asset Sale under the terms of any loan or credit agreement, document evidencing
Liens or Capitalized Lease Liabilities or otherwise, (iv) amounts required to be
paid to any Person (other than a Subsidiary of the Borrower) owning a beneficial
interest in the assets sold, and (v) appropriate amounts to be provided by the
Borrower or its Subsidiary, as a reserve, as determined in good faith by the
Borrower, for post-closing adjustments against any liabilities associated with
any such Asset Sale and retained by such Person(s) after such sale) in excess of
$100,000,000.

     “Existing Target Credit Facility” means that certain Third Amended and
Restated Credit Agreement, dated as of January 28, 2003, by and among the
Target, Bank One, NA, as Administrative Agent, the other agents party thereto,
and certain commercial lending institutions

7



--------------------------------------------------------------------------------



 



party thereto, and the other agreements or instruments executed and delivered in
connection with, or as security for the payment or performance of the
obligations thereunder, as such agreements may have been amended, supplemented
or restated from time to time.

     “Facility” is defined in Section 2.1.

     “Federal Funds Rate” means, for any day, the average rate quoted to the
Administrative Agent at approximately 11:00 a.m. (Central time) on such day (or,
if such day is not a Business Day, on the next preceding Business Day) for
overnight Federal Funds transactions arranged by New York Federal Funds brokers
selected by the Administrative Agent.

     “Fee Letter” is defined in Section 3.3.3.

     “Fiscal Quarter” means any quarter of a Fiscal Year.

     “Fiscal Year” means any period of twelve consecutive calendar months ending
on December 31.

     “F.R.S. Board” means the Board of Governors of the Federal Reserve System
or any successor thereto.

     “Funded Indebtedness” of any Person means Indebtedness of such Person
referred to in clauses (a), (b), (c), (d) and (e) of the definition of
“Indebtedness” in Section 1.1.

     “GAAP” is defined in Section 1.4.

     “Guaranteed Liability” means any agreement, undertaking or arrangement by
which any Person guarantees, endorses or otherwise becomes or is contingently
liable upon (by direct or indirect agreement, contingent or otherwise, to
provide funds for payment, to supply funds to, or otherwise to invest in, a
debtor, or otherwise to assure a creditor against loss) the Indebtedness of any
other Person (other than by endorsements of instruments in the course of
collection), or guarantees the payment of dividends or other distributions upon
the shares of any other Person. The amount of any Person’s Guaranteed Liability
shall be the lesser of (i) the limitation on such Person’s liability , if any,
set forth in such agreement, undertaking or arrangement or (ii) the outstanding
principal amount of the Indebtedness guaranteed thereby. Guaranteed Liabilities
shall exclude any act or agreement in connection with any financing of a project
owned by any Person that either (A) guarantees performance of the acquisition,
improvement, installation, design, engineering, construction, development,
completion, maintenance or operation of, or otherwise affects any such act in
respect of, all or a portion of the project that is financed, except during any
period, and then only to the extent, that such act or agreement is a guarantee
of payment of such financing or (B) the obligation to pay or perform under which
is contingent upon the occurrence of an event or condition which has not
occurred, other than notice, the passage of time or such financing or any part
thereof becoming due; provided, however, to the extent that any partial payment
is required to be made under any such act or agreement providing for a
contingent payment obligation as described in clause (B) above, “Guaranteed
Liability” shall be deemed to include an amount equal to four (4) times such
amount required to be paid during the Fiscal Quarter most recently ended, up to
the full amount of the Guaranteed Liability as specified in the immediately
preceding sentence.

8



--------------------------------------------------------------------------------



 



     “Hazardous Material” means: (i) any “hazardous substance”, as defined by
CERCLA; (ii) any “hazardous waste”, as defined by the Resource Conservation and
Recovery Act, as amended; (iii) any petroleum, crude oil or any fraction
thereof; (iv) any hazardous, dangerous or toxic chemical, material, waste or
substance within the meaning of any Environmental Law; (v) any radioactive
material, including any naturally occurring radioactive material, and any
source, special or by-product material as defined in 42 U.S.C. § 2011 et. seq.,
and any amendments or reauthorizations thereof; (vi) asbestos-containing
materials in any form or condition; or (vii) polychlorinated biphenyls in any
form or condition.

     “Hedging Obligations” means, with respect to any Person, all liabilities of
such Person under derivative contracts, including interest rate or commodity
swap agreements, interest rate or commodity cap agreements and interest rate or
commodity collar agreements, and all similar agreements or arrangements.

     “Herein”, “hereof”, “hereto”, “hereunder” and similar terms contained in
this Agreement or any other Loan Document refer to this Agreement or such other
Loan Document, as the case may be, as a whole and not to any particular Section,
paragraph or provision of this Agreement or such other Loan Document.

     “Impermissible Qualification” means, relative to the opinion or
certification of any independent public accountant as to any financial statement
of the Borrower, any qualification or exception to such opinion or certification
(a) which is of a “going concern” or similar nature; (b) which relates to the
limited scope of examination of matters relevant to such financial statement; or
(c) which relates to the treatment or classification of any item in such
financial statement and which, as a condition to its removal, would require an
adjustment to such item the effect of which would be to cause the Borrower to be
in default of any of its obligations under Section 7.2.3.

     “Including” means including without limiting the generality of any
description preceding such term.

     “Indebtedness” of any Person means, without duplication: (a) all
obligations of such Person for borrowed money and all obligations of such Person
evidenced by bonds, debentures, notes or other similar instruments; (b) all
obligations relative to banker’s acceptances issued for the account of such
Person; (c) all obligations of such Person as lessee under leases which have
been or should be, in accordance with GAAP, recorded as Capitalized Lease
Liabilities; (d) all obligations of such Person to pay the deferred purchase
price of property or services (except accounts payable arising in the ordinary
course of business), (e) Indebtedness of another Person of the type described in
clauses (a), (b), (c) or (d) above secured by a Lien on property owned or being
purchased by such Person (including indebtedness arising under conditional sales
or other title retention agreements), whether or not such Indebtedness shall
have been assumed by such Person or is limited in recourse (such Indebtedness
being the lesser of (i) the value of such property on the books of such Person
or (ii) the outstanding principal amount of such Indebtedness); and (f) all
Guaranteed Liabilities of such Person in respect of any of the foregoing. For
all purposes of this Agreement, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture in which such Person is a
general partner or a

9



--------------------------------------------------------------------------------



 



joint venturer except to the extent that such Indebtedness by its terms is
expressly non-recourse to such general partner or joint venturer.

     “Indemnified Liabilities” is defined in Section 10.4.

     “Indemnified Parties” is defined in Section 10.4.

     “Information” is defined in Section 10.12.

     “Initial Borrowing Date” means the date on which the conditions specified
in Section 5.2 and Section 5.3 are satisfied (or waived in accordance with this
Agreement).

     “Interest Period” means, with respect to Eurodollar Borrowings, the period
beginning on (and including) the date on which such Eurodollar Borrowing is made
or continued as, or converted into, a Eurodollar Borrowing pursuant to
Section 2.5 or 2.6 and shall end on (but exclude) the day which numerically
corresponds to such date one, two, three or six months thereafter (or, if such
month has no numerically corresponding day, on the last Business Day of such
month), as the Borrower may select in its relevant notice pursuant to
Section 2.5, provided, however, that (a) the Borrower shall not be permitted to
select Interest Periods to be in effect at any one time which have expiration
dates occurring on more than five different dates; (b) Interest Periods
commencing on the same date for Loans comprising part of the same Borrowing
shall be of the same duration; (c) if such Interest Period would otherwise end
on a day which is not a Business Day, such Interest Period shall end on the next
following Business Day (unless, if such Interest Period applies to Eurodollar
Loans, such next following Business Day is the first Business Day of a calendar
month, in which case such Interest Period shall end on the Business Day next
preceding such numerically corresponding day); and (d) no Interest Period may
end later than the Maturity Date.

     “JPMCB” is defined in the preamble, and includes its successors and
assigns.

     “Law” means any law (including, without limitation, any zoning law or
ordinance or any Environmental Law), statute, rule, regulation, ordinance,
order, directive, code, interpretation, judgment, decree, injunction, writ,
determination, award, permit, license, authorization, direction, requirement or
decision of and agreement with or by any government or governmental department,
commission, board, court, authority, agency, official or officer, domestic or
foreign.

     “Lender Affiliate” means, (a) with respect to any Lender, (i) an Affiliate
of such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender and (b) with respect to any Lender that is a fund which invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.

     “Lender Assignment Agreement” means a Lender Assignment Agreement
substantially in the form of Exhibit 10.10 hereto.

10



--------------------------------------------------------------------------------



 



     “Lenders” means the financial institutions listed on the signature pages
hereto and their respective successors and assigns in accordance with
Section 10.10 (including any commercial lending institution becoming a party
hereto pursuant to a Lender Assignment Agreement) or otherwise by operation of
law.

     “Lien” means any security interest, mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or otherwise),
charge against or interest in property to secure payment of a debt or the
performance of an obligation.

     “Loan” shall mean the loans provided for in Section 2.1.1 hereof.

     “Loan Advances” means the Loans of the same Type and, in the case of
Eurodollar Loans, having the same Interest Period made by all Lenders on the
same Business Day and pursuant to the same Borrowing Request in accordance with
Section 2.1.

     “Loan Documents” means this Agreement, each Borrowing Request, each
Borrowing Notice, the Fee Letter, any note, together in each case with all
exhibits, schedules and attachments thereto, and all other agreements and
instruments from time to time executed and delivered by the Borrower or any of
its Subsidiaries pursuant to or in connection with any of the foregoing.

     “Margin Stock” means “margin stock” within the meaning of Regulation U.

     “Material Adverse Effect” means a material adverse effect on (i) the
business, property, financial condition or results of operations of the Borrower
and its consolidated Subsidiaries (taken as a whole) or (ii) the ability of the
Borrower to perform its payment obligations under any of the Loan Documents.

     “Maturity Date” shall mean the earlier of:

     (a) April 2, 2010; and

     (b) the date on which the Commitment Amount is terminated in full or
reduced to zero pursuant to the terms of Section 2.3;

     (c) the date on which the Commitments are terminated in full and reduced to
zero pursuant to the terms of Article VIII; and

     (d) the date on which the Obligations have become due and payable in full
pursuant to the terms of Article VIII.

     “Merger Agreement” means that certain Agreement and Plan of Merger, dated
as of December 15, 2004, by and between Borrower, Noble Merger Subsidiary and
Target, as such Agreement and Plan of Merger may be amended or supplemented from
time to time on or prior to the Effective Date.

     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto
that is a nationally-recognized rating agency.

11



--------------------------------------------------------------------------------



 



     “Noble Merger Subsidiary” means Noble Energy Production, Inc., a Delaware
corporation and wholly-owned subsidiary of Borrower.

     “Obligations” means all obligations (monetary or otherwise) of the Borrower
arising under or in connection with this Agreement and each other Loan Document.

     “Organic Document” means, relative to the Borrower, its certificate of
incorporation, its by-laws and all shareholder agreements, voting trusts and
similar arrangements applicable to any of its authorized shares of capital
stock.

     “Participant” is defined in Section 10.10.

     “Payment Date” is defined in Section 3.2.3.

     “Payment Office” means the principal office of the Administrative Agent,
presently located at JPMorgan Chase Bank, N.A., Agency Services, 1111 Fannin
Street, 10th Floor, Houston, Texas 77002, Attention: Rose Salvacion.

     “PBGC” means the Pension Benefit Guaranty Corporation and any entity
succeeding to any or all of its functions under ERISA.

     “Pension Plan” means a “pension plan”, as such term is defined in section
3(2) of ERISA, which is subject to Title IV of ERISA (other than a multiemployer
plan as defined in section 4001(a)(3) of ERISA), and to which the Borrower or
any corporation, trade or business that is, along with the Borrower, a member of
a Controlled Group, may have liability, including any liability by reason of
having been a substantial employer within the meaning of section 4063 of ERISA
at any time during the preceding five years, or by reason of being deemed to be
a contributing sponsor under section 4069 of ERISA.

     “Percentage” means, relative to any Lender at any time, the percentage of
the Total Commitments represented by such Lender’s Commitment, as such
percentage may be adjusted from time to time pursuant to any assignments made in
accordance with Section 10.10 or any decreases in Commitments made in accordance
with this Agreement. If the Commitments have terminated or expired, the
Percentages shall be determined based upon the Commitments most recently in
effect.

     “Person” means any natural person, corporation, partnership, firm,
association, trust, government, governmental agency or any other entity, whether
acting in an individual, fiduciary or other capacity.

     “Plan” means any Pension Plan or Welfare Plan.

     “Quarterly Payment Date” means the last day of each March, June, September,
and December or, if any such day is not a Business Day, the next succeeding
Business Day.

     “Rating Agency” means either of S&P or Moody’s.

12



--------------------------------------------------------------------------------



 



     “Refinanced Indebtedness” means any debt securities issued in a public
offering or in a private placement in exchange for, or the proceeds of which are
used to repay, refund, refinance or discharge or otherwise retire, any
outstanding Indebtedness of the Borrower, provided that the amount of such debt
securities treated as “Refinanced Indebtedness” shall not exceed the principal
amount of the Indebtedness being refinanced.

     “Regulation U” means any of Regulations T, U or X of the Board of Governors
of the Federal Reserve System of the United States of America (the “Board”) from
time to time in effect and shall include any successor or other regulations or
official interpretations of the Board or any successor Person relating to the
extension of credit for the purpose of purchasing or carrying Margin Stock and
which is applicable to member banks of the Federal Reserve System or any
successor Person.

     “Release” means a “release”, as such term is defined in CERCLA.

     “Required Lenders” means Lenders in the aggregate holding greater than 50%
of the aggregate unpaid principal amount of the outstanding Borrowings and, if
no Borrowings are outstanding, Lenders having greater than 50% of the then Total
Commitment.

     “Resource Conservation and Recovery Act” means the Resource Conservation
and Recovery Act, 42 U.S.C. Section 690, et seq., as in effect from time to
time.

     “Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.

     “S&P” means Standard & Poor’s Ratings Group and any successor thereto that
is a nationally-recognized rating agency.

     “Stockholders’ Equity” means, as of the time of any determination thereof
is to be made, shareholders’ equity of the Borrower and its consolidated
Subsidiaries determined in accordance with GAAP plus the absolute cumulative
amount by which such stockholders’ equity shall have been reduced by reason of
non-cash write downs of oil and gas assets from time to time after the Effective
Date.

     “Subsidiary” means any subsidiary of the Borrower.

     “subsidiary” means, with respect to any Person, (a) any corporation,
limited liability company or other business entity of which more than 50% of the
outstanding equity interests having ordinary voting power to elect a majority of
the board of directors (or persons performing similar functions) of such
corporation, limited liability company or other business entity (irrespective of
whether at the time equity interests of any other class or classes of such
corporation, limited liability company or other business entity shall or might
have voting power upon the occurrence of any contingency) is at the time
directly or indirectly owned by such Person, by such Person and one or more
other Subsidiaries of such Person, or by one or more other Subsidiaries of such
Person and (b) any partnership of which such Person, such Person and one or more
other Subsidiaries of such Person, or one or more other Subsidiaries of such
Person holds more than 50% of the outstanding general partner interests.

     “Target” means Patina Oil & Gas Corporation, a Delaware corporation.

13



--------------------------------------------------------------------------------



 



     “Taxes” is defined in Section 4.6.

     “Total Commitment” means the aggregate of all the Lenders’ Commitments.

     “Total Debt to Capitalization Ratio” means the ratio of (a) Debt to (b)
Capitalization.

     “Total Interest Expense” means with respect to any period for which a
determination thereof is to be made, interest expense of the Borrower and its
Subsidiaries on a consolidated basis as determined in accordance with GAAP.

     “Type” means, relative to any Loan, the portion thereof, if any, being
maintained as a Base Rate Loan or a Eurodollar Loan.

     “United States” or “U.S.” means the United States of America, its fifty
States and the District of Columbia.

     “Unrestricted Subsidiary” means any Subsidiary that is designated on
Schedule 6.8 as an Unrestricted Subsidiary or which the Borrower has designated
in writing to the Administrative Agent to be an Unrestricted Subsidiary pursuant
to Section 7.1.7, and, in either case, which the Borrower has not designated to
be a Restricted Subsidiary pursuant to Section 7.1.8.

     “USA Patriot Act” means Title III of Pub. L. 107-56 (signed into law
October 26, 2001), as amended, reformed or otherwise modified from time to time.

     “Welfare Plan” means a “welfare plan”, as such term is defined in section
3(1) of ERISA.

     SECTION 1.2 Use of Defined Terms. Unless otherwise defined or the context
otherwise requires, terms for which meanings are provided in this Agreement
shall have such meanings when used in the Disclosure Schedule and in each
Borrowing Request, Continuation/Conversion Notice, notice and other
communication delivered from time to time in connection with this Agreement or
any other Loan Document.

     SECTION 1.3 Cross-References. Unless otherwise specified, references in
this Agreement and in each other Loan Document to any Article or Section are
references to such Article or Section of this Agreement or such other Loan
Document, as the case may be, and, unless otherwise specified, references in any
Article, Section or definition to any clause are references to such clause of
such Article, Section or definition.

     SECTION 1.4 Accounting and Financial Determinations. Unless otherwise
specified, all accounting terms used herein or in any other Loan Document shall
be interpreted, all accounting determinations and computations hereunder or
thereunder (including under Section 7.2.3) shall be made, and all financial
statements required to be delivered hereunder or thereunder shall be prepared in
accordance with, those generally accepted accounting principles (“GAAP”) applied
in the preparation of the financial statements referred to in Section 6.5.

14



--------------------------------------------------------------------------------



 



ARTICLE II
THE FACILITY AND BORROWING PROCEDURES

     SECTION 2.1 Facility. The Lenders grant to the Borrower a credit facility
(the “Facility”) pursuant to which, and upon the terms and subject to the
conditions herein set out and provided that no Default or Event of Default has
occurred and is continuing from time to time on any Business Day, each Lender
severally agrees to make Loans in U.S. Dollars to the Borrower equal to such
Lender’s Percentage of the aggregate amount of Loans requested by the Borrower
to be made on such day.

     SECTION 2.1.1 Loans. From time to time on or after the date hereof and
prior to the Maturity Date, each Lender shall make Loans under this Section to
the Borrower in an aggregate principal amount at any one time outstanding up to
but not exceeding such Lender’s Commitment. Subject to the conditions herein,
any such Loan repaid prior to the Maturity Date may be reborrowed pursuant to
the terms of this Agreement.

     SECTION 2.1.2 Availability of Facility. No Lender shall be permitted or
required to make (i) any Loan if, after giving effect thereto, the aggregate
outstanding principal amount of all Loans of all Lenders would exceed the
Commitment Amount, or (ii) any Loan if, after giving effect thereto, the
aggregate amount of all Loans of such Lender would exceed the Lender’s
Percentage of the Commitment Amount.

     SECTION 2.2 Mandatory Reductions of Commitment Amount.

     SECTION 2.2.1 On Maturity Date. The Commitment Amount shall be reduced
automatically to zero ($0), and all Commitments of the Lenders shall be
automatically terminated, on the Maturity Date.

     SECTION 2.2.2 At Other Times. Prior to the Maturity Date, the Commitment
Amount, and the pro rata portion of the Commitment of each Lender, shall be
reduced as follows:

     (a) on (A) the last day of each Fiscal Quarter ending June 2008,
September 2008, December 2008, and March 2009 by an amount equal to five percent
(5%) of the Commitment Amount existing on March 31, 2008 (the “Determination
Date”) and (B) the last day of each Fiscal Quarter ending June 2009,
September 2009, and December, 2009 by an amount equal to twenty percent (20%) of
the Commitment Amount existing on the Determination Date;

     (b) by the amount of any Excess Sale Proceeds received by the Borrower and
its Subsidiaries in connection with an Asset Sale, such reduction to be made
(i) in the case of an Asset Sale having a fair market value in excess of
$25,000,000, on the fifth (5th) Business Day after the receipt of any Excess
Sale Proceeds, and (ii) in the case of an Asset Sale having a fair market value
not in excess of $25,000,000, on the last day of the Fiscal Quarter in which any
Excess Sale Proceeds are received; and

     (c) on the fifth (5th) Business Day after receipt of such cash proceeds, by
the amount of the cash proceeds, minus customary fees, expenses, commissions,
discounts and any other reasonable transaction costs incurred in connection
therewith, of any issuance on or after the

15



--------------------------------------------------------------------------------



 



Effective Date by the Borrower or any of its Restricted Subsidiaries of debt
securities in a public offering or in a private placement, in each case (i) only
to the extent issued by the Borrower or any of its Restricted Subsidiaries in
consideration for cash, (ii) excluding proceeds of revolving credit facilities
and similar facilities, (iii) excluding Refinanced Indebtedness, (iv) excluding
any debt securities relating to limited-recourse international project
financing, and (v) excluding any debt securities issued in consideration for, or
the proceeds of which are used to pay or refinance, the purchase price of any
acquisition occurring after the Effective Date of any Person or any property.

     SECTION 2.3 Voluntary Reductions of Commitment Amount. The Borrower may,
from time to time on any Business Day occurring after the Effective Date,
voluntarily reduce the amount of the Commitment Amount; provided, however, that
all such reductions shall require at least three Business Days’ prior notice to
the Administrative Agent and be permanent, and any partial reduction of the
Commitment Amount shall be in a minimum amount of $10,000,000 and in an integral
multiple of $1,000,000; and provided further that the Borrower shall not reduce
the Commitment Amount if, after giving effect to any concurrent prepayment of
the Loans in accordance with Section 3.1, the aggregate principal amount of
Loans outstanding will exceed the aggregate of the Commitments.

     SECTION 2.4 Base Rate Loans and Eurodollar Loans. Subject to the terms and
conditions set forth in Article V, each Loan shall be either a Eurodollar Loan
or a Base Rate Loan as the Borrower may request, it being understood that Loans
made to the Borrower on any date may be either Eurodollar Loans or Base Rate
Loans or a combination thereof. As to any Eurodollar Loan, each Lender may, if
it so elects, fulfill its commitment to make such Eurodollar Loan by causing its
Eurodollar Office to make such Eurodollar Loan; provided, however, that in such
event the obligation of the Borrower to repay such Eurodollar Loan nevertheless
shall be to such Lender and shall be deemed to be held by such Lender for the
account of such Eurodollar Office.

     SECTION 2.5 Borrowing Procedures for Loans. The Borrower shall give the
Administrative Agent prior written or telegraphic notice pursuant to a Borrowing
Request (in substantially the form of Exhibit 2.5 hereto) of each proposed
Borrowing or continuation, and as to whether such Borrowing or continuation is
to be of Base Rate Loans or Eurodollar Loans, as follows:

     SECTION 2.5.1 Base Rate Loans. The Administrative Agent shall receive
written or telegraphic notice from the Borrower on or before 2:00 p.m. Central
time one (1) Business Day prior to the date of such Borrowing and amount of such
Borrowing (which shall be in a minimum amount of $5,000,000 and an integral
multiple of $1,000,000), and the Administrative Agent shall advise each Lender
thereof promptly thereafter. Not later than 10:00 a.m., Central time, on the
date specified in such notice for such Borrowing, each Lender shall provide to
the Administrative Agent at the Payment Office, same day or immediately
available funds covering such Lender’s Percentage of the requested Base Rate
Loan. Upon fulfillment of the applicable conditions set forth in Article V with
respect to such Base Rate Loan, the Administrative Agent shall make available to
the Borrower the proceeds of each Base Rate Loan (to the extent received from
the Lenders) by wire transfer of such proceeds to such account(s) as the
Borrower shall have specified in the Borrowing Request.

16



--------------------------------------------------------------------------------



 



     SECTION 2.5.2 Eurodollar Loans. The Administrative Agent shall receive
written or telegraphic notice pursuant to a Borrowing Request from the Borrower
on or before 10:00 a.m. Central time, at least three (3) Business Days prior to
the date requested for each proposed Borrowing or continuation of a Eurodollar
Loan, of the date of such Borrowing or continuation, as the case may be, the
amount of such Borrowing or continuation, as the case may be (which shall be in
a minimum amount of $5,000,000 and an integral multiple of $1,000,000), and the
duration of the initial Eurodollar Interest Period with respect thereto, and the
Administrative Agent shall advise each Lender thereof promptly thereafter. Not
later than 10:00 a.m., Central time, on the date specified in such notice for
such Borrowing, each Lender shall provide to the Administrative Agent at the
Payment Office, same day or immediately available funds covering such Lender’s
Percentage of the requested Eurodollar Loan. Upon fulfillment of the applicable
conditions set forth in Article V with respect to such Eurodollar Loan, the
Administrative Agent shall make available to the Borrower the proceeds of each
Eurodollar Loan (to the extent received from the Lenders) by wire transfer of
such proceeds to such account(s) as the Borrower shall have specified in the
Borrowing Request.

     SECTION 2.6 Continuation and Conversion Elections. By delivering a
Continuation/Conversion Notice to the Administrative Agent on or before
10:00 a.m., Central time, on a Business Day, the Borrower may from time to time
irrevocably elect, on not less than three (3) nor more than five (5) Business
Days’ notice that all, or any portion in an aggregate minimum amount of
$5,000,000 and an integral multiple of $1,000,000 of any Borrowings be, (i) in
the case of Base Rate Loans, converted into Eurodollar Loans, or (ii) in the
case of Eurodollar Loans, be converted into a Base Rate Loan or continued as a
Eurodollar Loan of such Type (in the absence of delivery of a
Continuation/Conversion Notice with respect to any Eurodollar Loan at least
three (3) Business Days before the last day of the then current Interest Period
with respect thereto, such Eurodollar Loan shall, on such last day,
automatically convert to a Base Rate Loan); provided, however, that (i) each
such conversion or continuation shall be pro rated among the applicable
outstanding Loans of all Lenders, and (ii) no portion of the outstanding
principal amount of any Loans may be continued as, or be converted into,
Eurodollar Loans when any Default has occurred and is continuing.

     SECTION 2.7 Funding. Each Lender may, if it so elects, fulfill its
obligation to make, continue or convert Eurodollar Loans hereunder by causing
one of its foreign branches or Affiliates (or an international banking facility
created by such Lender) to make or maintain such Eurodollar Loan; provided,
however, that such Eurodollar Loan shall nonetheless be deemed to have been made
and to be held by such Lender, and the obligation of the Borrower to repay such
Eurodollar Loan shall nevertheless be to such Lender for the account of such
foreign branch, Affiliate or international banking facility. In addition, the
Borrower hereby consents and agrees that, for purposes of any determination to
be made for purposes of Sections 4.1, 4.2, 4.3 or 4.4, it shall be conclusively
assumed that each Lender elected to fund all Eurodollar Loans by purchasing, as
the case may be, Dollar deposits in its Eurodollar Office’s interbank eurodollar
market.

17



--------------------------------------------------------------------------------



 



     SECTION 2.8 Repayment of Loans; Evidence of Debt.

     (a) The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Loan on the Maturity Date.

     (b) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

     (c) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder and the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder for
the account of the Lenders and each Lender’s share thereof.

     (d) The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.

     (e) Any Lender may request that Loans made by it be evidenced by a
promissory note, in substantially the form attached as Exhibit 2.8 hereto. In
such event, the Borrower shall prepare, execute and deliver to such Lender a
promissory note payable to the order of such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 10.10.1) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns).

ARTICLE III
REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

     SECTION 3.1 Repayments and Prepayments. The Borrower shall repay in full
the unpaid principal amount of each Loan on the Maturity Date. Prior thereto,
the Borrower

     (a) may, from time to time on any Business Day, make a voluntary
prepayment, in whole or in part, of the outstanding principal amount of any
Loans; provided, however, that (i) any such prepayment shall be applied to the
Lenders among Loans having the same Type and, if applicable, having the same
Interest Period; (ii) all such voluntary prepayments shall require at least
three Business Days’ prior written notice to the Administrative Agent; and
(iii) all such voluntary partial prepayments shall be in an minimum amount of
$10,000,000 and an integral multiple of $1,000,000;

18



--------------------------------------------------------------------------------



 



     (b) shall, immediately upon any acceleration of the Maturity Date pursuant
to Section 8.2 or Section 8.3, repay all Loans unless, pursuant to Section 8.3,
only a portion of all Loans is so accelerated; and

     (c) at any time when the aggregate amount of all Loans then outstanding
exceeds the Commitment Amount then in effect, shall immediately prepay
outstanding Loans in an amount equal to such excess.

Each prepayment of any Loans made pursuant to this Section shall be without
premium or penalty, except as may be required by Section 4.4. No voluntary
prepayment of principal of any Loans shall cause a reduction in the Commitments
or the Commitment Amount.

     SECTION 3.2 Interest Provisions. Interest on the outstanding principal
amount of Loans shall accrue and be payable in accordance with this Section 3.2.

     SECTION 3.2.1 Rates. Pursuant to an appropriately delivered Borrowing
Request or Continuation/Conversion Notice, the Borrower may elect that Loans
comprising a Borrowing accrue interest at a rate per annum: (a) on that portion
maintained from time to time as a Base Rate Loan, equal to the Base Rate from
time to time in effect; and (b) on that portion maintained as a Eurodollar Loan,
during each Interest Period applicable thereto, equal to the sum of the
Eurodollar Rate for such Interest Period plus the Applicable Margin. All
Eurodollar Borrowings shall bear interest from and including the first day of
the applicable Interest Period to (but not including) the last day of such
Interest Period at the interest rate determined as applicable to such Eurodollar
Borrowing.

     SECTION 3.2.2 Post-Maturity Rates. After the date any principal amount of
any Loan is due and payable (whether on the Maturity Date, upon acceleration or
otherwise), or after any other monetary Obligation of the Borrower shall have
become due and payable, the Borrower shall pay, but only to the extent permitted
by law, interest (after as well as before judgment) on such amounts at a rate
per annum equal to the Base Rate plus the Default Margin.

     SECTION 3.2.3 Payment Dates. Interest accrued on each Borrowing shall be
payable, without duplication on the following dates (each a “Payment Date”):
(a) on the Maturity Date; (b) on the date of any payment or prepayment, in whole
or in part, of principal outstanding on such Loan on the amount of such
principal prepaid or repaid; (c) with respect to Base Rate Loans, on each
Quarterly Payment Date occurring after the Effective Date; (d) with respect to
Eurodollar Borrowings, on the last day of each applicable Interest Period (and,
if such Interest Period shall exceed three months, every three months from the
first day of such Interest Period); (e) with respect to any portion of Base Rate
Loans converted into Eurodollar Loans on a day when interest would not otherwise
have been payable pursuant to clause (c), on the date of such conversion; and
(f) on that portion of any Borrowings the Maturity Date of which is accelerated
pursuant to Section 8.2 or Section 8.3, immediately upon such acceleration.

     SECTION 3.3 Fees. The Borrower agrees to pay the fees set forth in this
Section 3.3. All such fees shall be non-refundable.

     SECTION 3.3.1 Facility Fee. Commencing on the Initial Borrowing Date, the
Borrower agrees to pay to the Administrative Agent for the account of each
Lender a facility fee

19



--------------------------------------------------------------------------------



 



in an amount equal to the product of the Applicable Facility Fee Rate times such
Lender’s Percentage times the Commitment Amount. Accrued facility fees shall be
payable in arrears on each Quarterly Payment Date thereafter and on the Maturity
Date.

     SECTION 3.3.2 Ticking Fee. The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a commitment fee for the period from the
Effective Date to, but not including, the earlier to occur of (i) the Initial
Borrowing Date or (ii) the date of the termination of the Commitments pursuant
to the terms of Section 2.3 of this Agreement, calculated at the rate of 0.075%
per annum on the total amount of the Commitment of each Lender. The ticking fee
shall be payable on the earlier to occur of (i) the Initial Borrowing Date or
(ii) the date of the termination of the Commitments pursuant to the terms of
Section 2.3 of this Agreement.

     SECTION 3.3.3 Fees. The Borrower agrees to pay on the Initial Borrowing
Date to the Administrative Agent for its own account and for the account of each
Lender and Arranger, respectively, all fees that are then due pursuant to that
certain fee letter, dated December 15, 2004, between the Borrower, the
Administrative Agent and J.P. Morgan Securities Inc., as amended from time to
time (the “Fee Letter”), including, without limitation, any upfront fees.

     SECTION 3.3.4 Payment Office. The Borrower shall make all payments to the
Administrative Agent at the Payment Office.

ARTICLE IV
CERTAIN EURODOLLAR AND OTHER PROVISIONS

     SECTION 4.1 Eurodollar Lending Unlawful. If any Lender shall determine
(which determination shall, upon notice thereof to the Borrower and the Lenders,
be conclusive and binding on the Borrower) that the introduction of or any
change in or in the interpretation of any law makes it unlawful, or any central
bank or other governmental authority asserts that it is unlawful, for such
Lender to make, continue or maintain any Borrowing as, or to convert any
Borrowing into, a Eurodollar Borrowing, the obligations of such Lender to make,
continue, maintain or convert any such Borrowings shall, upon such
determination, forthwith be suspended until such Lender shall notify the
Administrative Agent that the circumstances causing such suspension no longer
exist, and all Eurodollar Borrowings shall automatically convert into Base Rate
Loans at the end of the then current Interest Periods with respect thereto or
sooner, if required by such law or assertion; provided, however, that the
obligation of such Lender to make, continue, maintain or convert any such
Eurodollar Borrowings shall remain unaffected if such Lender can designate a
different Eurodollar Office for the making, continuance, maintenance or
conversion of Eurodollar Borrowings and such designation will not, in the sole
discretion of such Lender, be otherwise disadvantageous to such Lender.

     SECTION 4.2 Deposits Unavailable or Eurodollar Interest Rate
Unascertainable. If the Administrative Agent shall have determined that, by
reason of circumstances affecting the Administrative Agent’s relevant market,
adequate means do not exist for ascertaining the interest rate applicable
hereunder to Eurodollar Borrowings, then, upon notice from the Administrative
Agent to the Borrower and the Lenders, the obligations of all Lenders under
Section 2.5.2 and Section 2.6 to make or continue any Borrowings as, or to
convert any Borrowings into,

20



--------------------------------------------------------------------------------



 



Eurodollar Borrowings shall forthwith be suspended until the Administrative
Agent shall notify the Borrower and the Lenders that the circumstances causing
such suspension no longer exist.

     SECTION 4.3 Increased Eurodollar Borrowing Costs, etc. The Borrower agrees
to reimburse each Lender for any increase in the cost to such Lender of, or any
reduction in the amount of any sum receivable by such Lender in respect of,
making, continuing or maintaining (or of its obligation to make, continue or
maintain) any Borrowings as, or of converting (or of its obligation to convert)
any Borrowings into, Eurodollar Borrowings. Such Lender shall promptly notify
the Administrative Agent and the Borrower in writing of the occurrence of any
such event, such notice to state, in reasonable detail, the reasons therefor and
the additional amount required fully to compensate such Lender for such
increased cost or reduced amount; provided, however, that such Lender shall
designate a different Eurodollar Office if such designation will avoid the need
for, or reduce the amount of, such compensation and will not, in the sole
discretion of such Lender, be otherwise disadvantageous to such Lender. Such
additional amounts shall be payable by the Borrower directly to such Lender
within fifteen days of its receipt of such notice, and such notice shall be
rebuttable presumptive evidence of the amount payable by the Borrower.

     SECTION 4.4 Funding Losses. In the event any Lender shall incur any loss or
expense (including any loss or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to make,
continue or maintain any portion of the principal amount of any Borrowing as, or
to convert any portion of the principal amount of any Borrowing into, a
Eurodollar Borrowing) as a result of (a) any conversion or repayment or
prepayment of the principal amount of any Eurodollar Borrowings on a date other
than the scheduled last day of the Interest Period applicable thereto, whether
pursuant to Section 3.1 or otherwise, (b) any Borrowings not being made as
Eurodollar Borrowings in accordance with the Borrowing Request therefor, (c) any
Borrowings not being continued as, or converted into, Eurodollar Borrowings in
accordance with the Continuation/Conversion Notice, or (d) the assignment of any
Eurodollar Borrowing other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to
Section 4.10, then, upon the written notice of such Lender to the Borrower (with
a copy to the Administrative Agent), the Borrower shall, within fifteen days of
its receipt thereof, pay directly to such Lender such amount as will (in the
reasonable determination of such Lender) reimburse such Lender for such loss or
expense. Such written notice (which shall include calculations in reasonable
detail) shall be rebuttable presumptive evidence of the amount payable by the
Borrower.

     SECTION 4.5 Increased Capital Costs. If any change in, or the introduction,
adoption, effectiveness, interpretation, reinterpretation or phase-in of, any
law or regulation, directive, guideline, decision or request (whether or not
having the force of law) of any court, central bank, regulator or other
governmental authority affects or would affect the amount of capital required or
expected to be maintained by any Lender or any Person controlling such Lender,
and such Lender determines (in its sole discretion) that the rate of return on
its or such controlling Person’s capital as a consequence of its Commitments or
the Borrowings made by such Lender is reduced to a level below that which such
Lender or such controlling Person could have achieved but for the occurrence of
any such circumstance, then, in any such case upon notice from time to time by
such Lender to the Borrower, the Borrower shall pay directly to such Lender,
within fifteen days, additional amounts sufficient to compensate such Lender or
such controlling Person for such reduction in rate of return; provided, however,
that such Lender shall

21



--------------------------------------------------------------------------------



 



designate a different Domestic or Eurodollar Office if such designation will
avoid the need for, or reduce the amount of, such compensation and will not, in
the sole discretion of such Lender, be otherwise disadvantageous to such Lender.
A statement of such Lender as to any such additional amount or amounts
(including calculations thereof in reasonable detail) shall be rebuttable
presumptive evidence of the amount payable by the Borrower. In determining such
amount, such Lender may use any reasonable method of averaging and attribution
that it (in its sole discretion) shall deem applicable.

     SECTION 4.6 Taxes. All payments by the Borrower of principal of, and
interest on, the Borrowings and all other amounts payable hereunder shall be
made free and clear of and without deduction for any present or future income,
excise, stamp or franchise taxes and other taxes, fees, duties, withholdings or
other charges of any nature whatsoever imposed by any taxing authority, but
excluding franchise taxes and taxes imposed on or measured by any Lender’s net
income or receipts (such non-excluded items being called “Taxes”). In the event
that any withholding or deduction from any payment to be made by the Borrower
hereunder is required in respect of any Taxes pursuant to any applicable law,
rule or regulation, then the Borrower will, within fifteen days (a) pay directly
to the relevant authority the full amount required to be so withheld or
deducted; (b) promptly forward to the Administrative Agent an official receipt
or other documentation satisfactory to the Administrative Agent evidencing such
payment to such authority; and (c) pay to the Administrative Agent for the
account of the Lenders such additional amount or amounts as is necessary to
ensure that the net amount actually received by each Lender will equal the full
amount such Lender would have received had no such withholding or deduction been
required.

     If any Taxes are directly asserted against the Administrative Agent or any
Lender with respect to any payment received by the Administrative Agent or such
Lender hereunder, the Administrative Agent or such Lender may pay such Taxes and
the Borrower will promptly pay such additional amounts (including any penalties,
interest or expenses) as is necessary in order that the net amount received by
such person after the payment of such Taxes (including any Taxes on such
additional amount) shall equal the amount such person would have received had
not such Taxes been asserted; provided that the Borrower will not be obligated
to pay such additional amounts to the Administrative Agent or such Lender to the
extent that such additional amounts shall have been incurred as a consequence of
the Administrative Agent’s or such Lender’s gross negligence or willful
misconduct, as the case may be.

     If the Borrower fails to pay any Taxes when due to the appropriate taxing
authority or fails to remit to the Administrative Agent, for the account of the
respective Lenders, the required receipts or other required documentary
evidence, the Borrower shall indemnify the Lenders for any incremental Taxes,
interest or penalties that may become payable by any Lender as a result of any
such failure. For purposes of this Section, a distribution hereunder by the
Administrative Agent or any Lender to or for the account of any Lender shall be
deemed a payment by the Borrower.

     Each Lender that is organized under the laws of a jurisdiction other than
the United States shall, prior to the due date of any payments of the Loans
under this Agreement, execute and deliver to the Borrower and the Administrative
Agent, on or about the first scheduled Payment Date in each Fiscal Year, one or
more (as the Borrower or the Administrative Agent may

22



--------------------------------------------------------------------------------



 



reasonably request) United States Internal Revenue Service Form W-8 BEN or Form
W-8 ECI or such other forms or documents (or successor forms or documents),
appropriately completed, as may be applicable to establish the extent, if any,
to which a payment to such Lender is exempt from withholding or deduction of
Taxes, and shall (but only so long as such Lender remains lawfully able to do
so) deliver to the Borrower and the Administrative Agent additional copies of
such forms on or before the date that such forms expire or become obsolete or
after the occurrence of an event requiring a change in the most recent form so
delivered by it and such amendments thereto as may be reasonably requested by
the Borrower or the Administrative Agent, in each case certifying that such
Lender is entitled to benefits under an income tax treaty to which the United
States is a party which reduces the rate of withholding tax on payments of
interest or fees or certifying that the income receivable pursuant to this
Agreement is effectively connected with the conduct of a trade or business in
the United States. If the form provided by a Lender at the time such Lender
first becomes a party to this Agreement indicates a United States withholding
tax rate in excess of zero, withholding tax at such rate shall be considered
excluded from the definition of “Taxes”. For any period with respect to which a
Lender has failed to provide the Borrower and the Administrative Agent with the
forms required pursuant to this paragraph, if any (other than if such failure is
due to a change in treaty, law or regulation occurring subsequent to the date on
which a form originally was required to be provided), such Lender shall not be
entitled to indemnification under this Section with respect to Taxes imposed by
the United States which Taxes would not have been imposed but for such failure
to provide such form; provided, however, that should a Lender, which is
otherwise exempt from or subject to a reduced rate of withholding tax, become
subject to Taxes because of its failure to deliver a form required hereunder,
the Borrower shall take such steps as the Lender shall reasonably request to
assist the Lender to recover such Taxes.

     If the Borrower is required to pay additional amounts to or for the account
of any Lender pursuant to this Section, then such Lender will change the
jurisdiction of its applicable Eurodollar or Domestic Office so as to eliminate
or reduce any such additional payment which may thereafter accrue if such
change, in the sole discretion of such Lender, is not otherwise disadvantageous
to such Lender. No Lender shall be entitled to receive any greater payment under
this Section as a result of the designation by such Lender of a different
applicable Eurodollar or Domestic Office after the date hereof, unless such
designation is made with the Borrower’s prior written consent or by reason of
the provisions of Sections 4.1, 4.3 or 4.5 requiring such Lender to designate a
different applicable Eurodollar or Domestic Office under certain circumstances
or at a time when the circumstances giving rise to such greater payment did not
exist.

     SECTION 4.7 Special Fees in Respect of Reserve Requirements. With respect
to Eurodollar Borrowings, the Borrower agrees to pay to each Lender on
appropriate Payment Dates, as additional interest, such amounts as will
compensate such Lender for any cost to such Lender, from time to time, of any
reserve, special deposit, special assessment or similar capital requirements
against assets of, deposits with or for the account of, or credit extended by,
such Lender which are imposed on, or deemed applicable by, such Lender, from
time to time, under or pursuant to (i) any Law, treaty, regulation or directive
now or hereafter in effect (including, without limitation, Regulation D of the
Board of Governors of the Federal Reserve System but excluding any reserve
requirement included in the definition of Eurodollar Rate in Section 1.1),
(ii) any interpretation or application thereof by any governmental authority,
agency or

23



--------------------------------------------------------------------------------



 



instrumentality charged with the administration thereof or by any court, central
bank or other fiscal, monetary or other authority having jurisdiction over the
Eurodollar Borrowings or the office of such Lender where its Eurodollar
Borrowings are lodged, or (iii) any requirement imposed or requested by any
court, governmental authority, agency or instrumentality or central bank,
fiscal, monetary or other authority, whether or not having the force of law. A
written notice as to the amount of any such cost or any change therein
(including calculations, in reasonable detail, showing how such Lender computed
such cost or change) shall be promptly furnished by such Lender to the Borrower
and shall be rebuttable presumptive evidence of such cost or change. The
Borrower will not be responsible for paying any amounts pursuant to this Section
accruing prior to 180 days prior to the receipt by the Borrower of the written
notice referred to in the preceding sentence. Within fifteen (15) days after
such certificate is furnished to the Borrower, the Borrower will pay directly to
such Lender such additional amount or amounts as will compensate such Lender for
such cost or change.

     SECTION 4.8 Payments, Computations, etc. Unless otherwise expressly
provided, all payments by the Borrower pursuant to this Agreement or any other
Loan Document shall be made by the Borrower to the Administrative Agent for the
pro rata account of the Lenders entitled to receive such payment. All such
payments required to be made to the Administrative Agent shall be made, without
setoff, deduction or counterclaim, not later than 11:00 a.m., Central time, on
the date due, in same day or immediately available funds, to such account as the
Administrative Agent shall specify from time to time by notice to the Borrower.
Funds received after that time shall be deemed to have been received by the
Administrative Agent on the next succeeding Business Day. The Administrative
Agent shall promptly remit in same day funds to each Lender its share, if any,
of such payments received by the Administrative Agent for the account of such
Lender. All interest and fees shall be computed on the basis of the actual
number of days (including the first day but excluding the last day) occurring
during the period for which such interest or fee is payable over a year
comprised of 360 days (or, in the case of interest on a Base Rate Loan, 365 days
or, if appropriate, 366 days). Whenever any payment to be made shall otherwise
be due on a day which is not a Business Day, such payment shall (except as
otherwise required by clause (c) of the definition of the term “Interest Period”
with respect to Eurodollar Loans) be made on the next succeeding Business Day
and such extension of time shall be included in computing interest and fees, if
any, in connection with such payment.

     SECTION 4.9 Sharing of Payments. If any Lender shall obtain any payment or
other recovery (whether voluntary, involuntary, by application of setoff or
otherwise) on account of any Loan (other than pursuant to the terms of
Sections 4.3, 4.4 and 4.5) in excess of its pro rata share of payments then or
therewith obtained by all Lenders, such Lender shall purchase from the other
Lenders such participations in Loans made by them as shall be necessary to cause
such purchasing Lender to share the excess payment or other recovery ratably
with each of them; provided, however, that if all or any portion of the excess
payment or other recovery is thereafter recovered from such purchasing Lender,
the purchase shall be rescinded and each Lender which has sold a participation
to the purchasing Lender shall repay to the purchasing Lender the purchase price
to the ratable extent of such recovery together with an amount equal to such
selling Lender’s ratable share (according to the proportion of (a) the amount of
such selling Lender’s required repayment to the purchasing Lender to (b) the
total amount so recovered from the purchasing Lender) of any interest or other
amount paid or payable by the purchasing Lender in respect of the total amount
so recovered. The Borrower agrees that any Lender so purchasing

24



--------------------------------------------------------------------------------



 



a participation from another Lender pursuant to this Section may, to the fullest
extent permitted by law, exercise all its rights of payment with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. If under any applicable
bankruptcy, insolvency or other similar law, any Lender receives a secured claim
in lieu of a set off to which this Section applies, such Lender shall, to the
extent practicable, exercise its rights in respect of such secured claim in a
manner consistent with the rights of the Lenders entitled under this Section to
share in the benefits of any recovery on such secured claim.

     SECTION 4.10 Replacement of Lender on Account of Increased Costs,
Eurodollar Lending Unlawful, Reserve Requirements, Taxes, Certain Dissents, etc.
If any Lender shall claim the inability to make or maintain Eurodollar
Borrowings pursuant to Section 4.1 above, if any Lender is owed increased costs
under Section 4.5 above, if any payment to any Lender by the Borrower is subject
to any withholding tax pursuant to Section 4.6 above, or if any Lender is owed
any cost or expense pursuant to Section 4.7 above, the Borrower shall have the
right, if no Event of Default or Default then exists, to replace such Lender
with another bank or financial institution provided that (i) if it is not a
Lender or an Affiliate thereof, such bank or financial institution shall be
reasonably acceptable to the Administrative Agent and (ii) such bank or
financial institution shall unconditionally purchase, in accordance with Section
10.10 hereof, all of such Lender’s rights and obligations under this Agreement
and the other Loan Documents and the appropriate pro rata share of such Lender’s
Loans and Commitments, without recourse or expense to, or warranty by, such
Lender being replaced for a purchase price equal to the aggregate outstanding
principal amount of the Loans payable to such Lender, plus any accrued but
unpaid interest on such Loans, plus accrued but unpaid fees in respect of such
Lender’s Borrowings and Percentage of the Commitments hereunder to the date of
such purchase on a date therein specified. The Borrower shall be obligated to
pay, simultaneously with such purchase and sale, the increased costs, amounts,
expenses and taxes under Sections 4.1, 4.5, 4.6, and 4.7 above, any amounts
payable under Section 4.4 and all other costs, fees and expenses payable to such
Lender hereunder and under the Loan Documents, to the date of such purchase as
well as all other Obligations due and payable to or for the benefit of such
Lender; provided, that if such bank or financial institution fails to purchase
such rights and obligations, the Borrower shall continue to be obligated to pay
the increased costs, amounts, expenses and taxes under Sections 4.1, 4.5, 4.6,
and 4.7 above to such Lender.

     SECTION 4.11 Maximum Interest. It is the intention of the parties hereto to
conform strictly to applicable usury laws and, anything herein to the contrary
notwithstanding, the obligations of the Borrower to the Administrative Agent and
each Lender under this Agreement shall be subject to the limitation that
payments of interest shall not be required to the extent that receipt thereof
would be contrary to provisions of law applicable to the Administrative Agent or
such Lender limiting rates of interest which may be charged or collected by the
Administrative Agent or such Lender. Accordingly, if the transactions
contemplated hereby would be usurious under applicable law (including the
Federal and state laws of the United States of America, or of any other
jurisdiction whose laws may be mandatorily applicable) with respect to the
Administrative Agent or a Lender then, in that event, notwithstanding anything
to the contrary in this Agreement, it is agreed as follows: (a) the provisions
of this Section shall govern and control; (b) the aggregate of all consideration
which constitutes interest under applicable law that is contracted for, charged
or received under this Agreement, or under any of the other aforesaid

25



--------------------------------------------------------------------------------



 



agreements or otherwise in connection with this Agreement by the Administrative
Agent or such Lender shall under no circumstances exceed the maximum amount of
interest allowed by applicable law (such maximum lawful interest rate, if any,
with respect to such Lender herein called the “Highest Lawful Rate”), and any
excess shall be credited to the Borrower by the Administrative Agent or such
Lender (or, if such consideration shall have been paid in full, such excess
refunded to the Borrower); (c) all sums paid, or agreed to be paid, to the
Administrative Agent or such Lender for the use, forbearance and detention of
the Indebtedness of the Borrower to the Administrative Agent or such Lender
hereunder shall, to the extent permitted by applicable law, be amortized,
prorated, allocated and spread throughout the full term of such Indebtedness
until payment in full so that the actual rate of interest is uniform throughout
the full term thereof; and (d) if at any time the interest provided pursuant to
Section 4.1 together with any other fees payable pursuant to this Agreement and
the other Loan Documents and deemed interest under applicable law, exceeds that
amount which would have accrued at the Highest Lawful Rate, the amount of
interest and any such fees to accrue to the Administrative Agent or such Lender
pursuant to this Agreement shall be limited, notwithstanding anything to the
contrary in this Agreement to that amount which would have accrued at the
Highest Lawful Rate, but any subsequent reductions, as applicable, shall not
reduce the interest to accrue to the Administrative Agent or such Lender
pursuant to this Agreement below the Highest Lawful Rate until the total amount
of interest accrued pursuant to this Agreement and such fees deemed to be
interest equals the amount of interest which would have accrued to the
Administrative Agent or such Lender if a varying rate per annum equal to the
interest provided pursuant to Section 3.2 had at all times been in effect, plus
the amount of fees which would have been received but for the effect of this
Section. For purposes of Section 303.201 of the Texas Finance Code, as amended,
to the extent, if any, applicable to the Administrative Agent or a Lender, the
Borrower agrees that the Highest Lawful Rate shall be the “indicated
(weekly) rate ceiling” as defined in said Section, provided that the
Administrative Agent or such Lender may also rely, to the extent permitted by
applicable laws, on alternative maximum rates of interest under other laws
applicable to the Administrative Agent or such Lender if greater. Chapter 346 of
the Texas Finance Code (which regulates certain revolving credit loan accounts
and revolving tri-party accounts (formerly Tex. Rev. Civ. Stat. Ann. Art. 5069,
Ch. 15)) shall not apply to this Agreement or the other Loan Documents.

ARTICLE V
CONDITIONS

     SECTION 5.1 Effective Date. This Agreement shall become effective on the
date on which each of the conditions precedent set forth in this Section 5.1 are
satisfied or waived in writing by the Administrative Agent (with the consent of
Required Lenders).

     SECTION 5.1.1 Loan Documents. The Administrative Agent shall have received
from each party hereto either (i) a counterpart of this Agreement and each other
required Loan Document signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement and each required Loan Document.

     SECTION 5.1.2 Resolutions, etc. The Administrative Agent shall have
received from the Borrower a certificate, dated the Effective Date, of its
Secretary or Assistant Secretary

26



--------------------------------------------------------------------------------



 



as to (a) resolutions of its Board of Directors then in full force and effect
authorizing the execution, delivery and performance of this Agreement and each
other Loan Document to be executed by it; and (b) the incumbency and signatures
of its Authorized Officers, upon which certificate each Lender may conclusively
rely until it shall have received a further certificate of the Secretary of the
Borrower canceling or amending such prior certificate.

     SECTION 5.1.3 Organic Documents, etc. The Administrative Agent shall have
received from the Borrower a certificate, dated the Effective Date, of an
Authorized Officer certifying that attached thereto are true, correct and
complete copies of the Organic Documents of the Borrower, together with all
amendments thereto, and a certificate of good standing or equivalent document as
to the Borrower, certified by the appropriate governmental officer in its
jurisdiction of incorporation or formation, as well as any other information
required by Section 326 of the USA Patriot Act or necessary for the
Administrative Agent or any Lender to verify the identity of the Borrower as
required by Section 326 of the USA Patriot Act.

     SECTION 5.1.4 Opinion of Counsel. The Administrative Agent shall have
received a favorable opinion, dated the Effective Date and addressed to the
Administrative Agent and all Lenders, from Thompson & Knight L.L.P., counsel to
the Borrower, substantially in the form of Exhibit 5.1.4 hereto.

     SECTION 5.1.5 Fee Letter. The Administrative Agent shall have received the
Fee Letter duly executed by the Borrower.

     SECTION 5.1.6 Material Adverse Change. There shall have been no material
adverse change in the consolidated business, condition (financial or otherwise),
operations, performance or properties of any of the Borrower and its
consolidated Subsidiaries taken as a whole since December 31, 2004, except as
disclosed in Item 5.1.6 (“Material Adverse Change”) of the Disclosure Schedule.

     SECTION 5.1.7 Other Documents. Such other documents as the Administrative
Agent may have reasonably requested.

     SECTION 5.2 Initial Borrowing. The obligations of the Lenders to fund the
initial Borrowing shall be subject to the prior satisfaction, or waiver in
writing by the Administrative Agent (with the consent of Required Lenders) of
each of the conditions precedent set forth in this Section 5.2.

     SECTION 5.2.1 Organic Documents, etc. The Administrative Agent shall have
received copies of the Organic Documents of (i) the Target immediately prior to
the Initial Borrowing Date and (ii) the Noble Merger Subsidiary, together with
all amendments thereto, and a certificate of good standing or equivalent
document as to the Target (immediately prior to the Initial Borrowing Date) and
the Noble Merger Subsidiary, certified by the appropriate governmental officer
in its jurisdiction of incorporation or formation, as well as any other
information required by Section 326 of the USA Patriot Act or necessary for the
Administrative Agent or any Lender to verify the identity of the Target or the
Noble Merger Subsidiary as required by Section 326 of the USA Patriot Act.

27



--------------------------------------------------------------------------------



 



     SECTION 5.2.2 Closing Fees, Expenses, etc. The Administrative Agent shall
also have received for its own account, or for the account of the Arranger and
each Lender, as the case may be, all fees, costs and expenses that are then due
and payable pursuant to Sections 3.3 and 10.3, if then invoiced.

     SECTION 5.2.3 Material Adverse Change. There shall have been no material
adverse change in the consolidated business, condition (financial or otherwise),
operations, performance or properties of any of the Borrower and its
consolidated Subsidiaries taken as a whole since December 31, 2004, except as
disclosed in Item 5.1.6 (“Material Adverse Change”) of the Disclosure Schedule.

     SECTION 5.2.4 Consummation of Acquisition. The Administrative Agent shall
have received a certificate, signed by an Authorized Officer of the Borrower,
stating that, contemporaneously with the initial funding of Loans on the Initial
Borrowing Date, the Acquisition shall be consummated as contemplated by and
pursuant to the Merger Agreement.

     SECTION 5.2.5 Existing Target Credit Facility. The Borrower or its
Subsidiaries, contemporaneously with the initial funding of Loans on the Initial
Borrowing Date, shall repay in full and terminate the Existing Target Credit
Facility and the Administrative Agent shall have received a certificate, signed
by an Authorized Officer of the Borrower to that effect. The Administrative
Agent shall have received evidence satisfactory to it that all Liens associated
with the Existing Target Credit Facility will have been released and terminated
contemporaneously with such repayment in full and that arrangements satisfactory
to the Administrative Agent have been made for recording and filing such
releases and terminations.

     SECTION 5.2.6 Other Documents. Such other documents as the Administrative
Agent may have reasonably requested.

     SECTION 5.3 All Borrowings. The obligation of each Lender to fund any
Borrowing (including the initial Borrowing) shall be subject to the satisfaction
of each of the conditions precedent set forth in this Section.

     SECTION 5.3.1 Compliance with Warranties, No Default, etc. Both before and
after giving effect to any Borrowing (but, if any Default of the nature referred
to in Section 8.1.5 shall have occurred with respect to any other Indebtedness,
without giving effect to the application, directly or indirectly, of the
proceeds thereof) the following statements shall be true and correct (a) the
representations and warranties set forth in Article VI shall be true and correct
with the same effect as if then made (unless stated to relate solely to an
earlier date, in which case such representations and warranties shall be true
and correct as of such earlier date); and (b) no Default or Event of Default
shall have then occurred and be continuing.

     SECTION 5.3.2 Borrowing Request. The Administrative Agent shall have
received a Borrowing Request for such Borrowing. Each of the delivery of a
Borrowing Request and the acceptance by the Borrower of the proceeds of such
Borrowing shall constitute a representation and warranty by the Borrower that on
the date of such Borrowing (both immediately before and after giving effect to
such Borrowing and the application of the proceeds thereof) the statements made
in Section 5.3.1 are true and correct.

28



--------------------------------------------------------------------------------



 



     SECTION 5.3.3 Satisfactory Legal Form. All documents executed or submitted
pursuant hereto by or on behalf of the Borrower or any of its Subsidiaries shall
be satisfactory in form and substance to the Administrative Agent and its
counsel; the Administrative Agent and its counsel shall have received all
information, approvals, opinions, documents or instruments as the Administrative
Agent or its counsel may reasonably request.

ARTICLE VI
REPRESENTATIONS AND WARRANTIES

     In order to induce the Lenders and the Administrative Agent to enter into
this Agreement and to make Loans hereunder, the Borrower represents and warrants
unto the Administrative Agent and each Lender as set forth in this Article VI.

     SECTION 6.1 Organization, etc. The Borrower and each of its Restricted
Subsidiaries is a corporation, partnership, limited partnership or limited
liability company validly organized and existing and in good standing under the
laws of the State of its incorporation, is duly qualified to do business and is
in good standing as a foreign entity in each jurisdiction where the nature of
its business requires such qualification, and has full power and authority and
holds all requisite governmental licenses, permits and other approvals to enter
into and perform its Obligations under this Agreement and each other Loan
Document to which it is a party and to conduct its business substantially as
currently conducted by it (except where the failure to be so qualified to do
business or be in good standing or to hold any such licenses, permits and other
approvals will not have a Material Adverse Effect).

     SECTION 6.2 Due Authorization, Non-Contravention, etc. The execution,
delivery and performance by the Borrower of this Agreement and each other Loan
Document executed or to be executed by it, and the Borrower’s participation in
any transaction contemplated herein are within the Borrower’s powers, have been
duly authorized by all necessary corporate action, and do not (a) contravene the
Borrower’s Organic Documents; (b) contravene any contractual restriction, law or
governmental regulation or court decree or order binding on or affecting the
Borrower; or (c) result in, or require the creation or imposition of, any Lien
on any of the Borrower’s properties.

     SECTION 6.3 Government Approval, Regulation, etc. No authorization or
approval or other action by, and no notice to or filing with, any governmental
authority or regulatory body or other Person is required for the due execution,
delivery or performance by the Borrower of this Agreement or any other Loan
Document to which it is a party, or for the Borrower’s participation in any
transaction contemplated herein, including, without limitation, the Acquisition,
except as have been obtained and remain in full force and effect. There is no
actual government or judicial action restraining, preventing or imposing
burdensome conditions on the Acquisition. Neither the Borrower nor any of its
Subsidiaries is an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, or a “holding company”, or a “subsidiary
company” of a “holding company”, or an “affiliate” of a “holding company” or of
a “subsidiary company” of a “holding company”, within the meaning of the Public
Utility Holding Company Act of 1935, as amended.

29



--------------------------------------------------------------------------------



 



     SECTION 6.4 Validity, etc. This Agreement constitutes, and each other Loan
Document executed by the Borrower will, on the due execution and delivery
thereof, constitute, the legal, valid and binding obligations of the Borrower
enforceable in accordance with their respective terms except as
(i) enforceability thereof may be limited by bankruptcy, insolvency or similar
laws affecting creditor’s rights generally and (ii) rights of acceleration and
the availability of equitable remedies may be limited by equitable principles of
general applicability.

     SECTION 6.5 Financial Information. The balance sheets of the Borrower and
each of its consolidated Subsidiaries as at December 31, 2004 and the related
statements of earnings and cash flow, copies of which have been furnished to the
Administrative Agent and each Lender, have been prepared in accordance with GAAP
consistently applied, and present fairly the consolidated financial condition of
the corporations covered thereby as at the dates thereof and the results of
their operations for the periods then ended except as disclosed in Item 6.5
(“Financial Information”) of the Disclosure Schedule. The unaudited pro forma
condensed combined balance sheet of the Borrower and its consolidated
Subsidiaries as of September 30, 2004 included in the Form S-4 of the Borrower
as filed with the Securities and Exchange Commission on January 24, 2005 has
been prepared in good faith in accordance with Regulation S-X promulgated under
the Securities Act of 1933, as amended, (ii) is based upon assumptions believed
at the time prepared and (iii) presents fairly, in all material respects, the
unaudited condensed combined pro forma financial position of the Borrower and
its consolidated Subsidiaries as at the date thereof in the manner contemplated
by such Regulation S-X and as set forth in the notes thereto.

     SECTION 6.6 No Material Adverse Change. As of the Effective Date and the
Initial Borrowing Date, since the date of the financial statements described in
Section 6.5, there has been no material adverse change in the financial
condition, operations, assets, business or properties of the Borrower and its
Restricted Subsidiaries (on a consolidated basis), except as disclosed in
Item 5.1.6 (“Material Adverse Change”) of the Disclosure Schedule.

     SECTION 6.7 Litigation, Labor Controversies, etc. As of the Effective Date
and the Initial Borrowing Date, there is no pending or, to the knowledge of the
Borrower, threatened litigation, action, proceeding, or labor controversy
affecting the Borrower or any of its Restricted Subsidiaries, or any of their
respective properties, businesses, assets or revenues, which could reasonably be
expected to have a Material Adverse Effect or which purports to affect the
legality, validity or enforceability of, and the rights and remedies of the
Administrative Agent and the Lenders under, this Agreement or any other Loan
Document, except as disclosed in Item 6.7 (“Litigation”) of the Disclosure
Schedule.

     SECTION 6.8 Subsidiaries. Schedule 6.8 sets forth the name, the identity or
corporate structure and the ownership interest of each direct or indirect
Subsidiary as of the Effective Date. Schedule 6.8 also sets forth the name of
each Restricted Subsidiary and Unrestricted Subsidiary as of the Effective Date.
As of the Effective Date, the Borrower does not have any Subsidiaries other than
the Subsidiaries identified in Schedule 6.8.

     SECTION 6.9 Taxes. The Borrower, each of its Restricted Subsidiaries and
each of its Unrestricted Subsidiaries which is a member of the Borrower’s
consolidated U.S. federal income tax group has filed all federal tax returns and
reports and all material state tax returns and

30



--------------------------------------------------------------------------------



 



reports required by law to have been filed by it and has paid all taxes and
governmental charges thereby shown to be owing, except any such taxes or charges
which are being diligently contested in good faith by appropriate proceedings
and for which adequate reserves in accordance with GAAP shall have been set
aside on its books except such returns and taxes for jurisdictions other than
the United States with respect to which the failure to file and pay such taxes
would not have a Material Adverse Effect.

     SECTION 6.10 Pension and Welfare Plans. During the twelve-consecutive-month
period prior to the date of the execution and delivery of this Agreement and
prior to the date of any Borrowing hereunder, no steps have been taken to
terminate any Pension Plan, and no contribution failure has occurred with
respect to any Pension Plan sufficient to give rise to a Lien securing an amount
in excess of $1,000,000 under section 302(f) of ERISA. No condition exists or
event or transaction has occurred with respect to any Pension Plan which might
result in the incurrence by the Borrower or any member of the Controlled Group
of any liability, fine or penalty which could reasonably be expected to result
in a Material Adverse Effect. Except as disclosed in Item 6.10 (“Employee
Benefit Plans”) of the Disclosure Schedule, neither the Borrower nor any member
of the Controlled Group has any contingent liability with respect to any
post-retirement benefit under a Welfare Plan, other than liability for
continuation coverage described in Part 6 of Title I of ERISA.

     SECTION 6.11 Environmental Warranties and Compliance. The liabilities and
costs of the Borrower and its consolidated Restricted Subsidiaries related to
compliance with applicable Environmental Laws (as in effect on the date on which
this representation is made or deemed made) could not reasonably be expected to
have a Material Adverse Effect.

     SECTION 6.12 Regulation U. None of the Borrower and its Subsidiaries are
engaged in the business of extending credit for the purpose of purchasing or
carrying Margin Stock, and no proceeds of any Loans will be used for a purpose
which violates, or would be inconsistent with, Regulation U.

     SECTION 6.13 Accuracy of Information. No certificate, statement or other
information delivered herewith or hereto by or on behalf of the Borrower in
writing to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or in connection with any transaction contemplated
hereby contains any untrue statement of a fact or omits to state any fact known
to the Borrower or its Subsidiaries necessary to make the statements contained
herein or therein not misleading as of the date made or deemed made, except to
the extent that any untrue statement or omission could not reasonably be
expected to have a Material Adverse Effect.

     SECTION 6.14 Use of Proceeds. The proceeds of each Borrowing shall be used
(a) to pay a portion of the purchase price for the Acquisition, (b) to pay for
related costs and expenses relating to the refinancing of existing Indebtedness
of the Borrower and its Subsidiaries and the Target, and (c) for other general
corporate purposes of the Borrower and its Subsidiaries. No proceeds of any
Borrowing shall be used to make any investment in any Person if the board of
directors or other governing body of such Person has announced its opposition to
such investment.

31



--------------------------------------------------------------------------------



 



ARTICLE VII
COVENANTS

     SECTION 7.1 Affirmative Covenants. The Borrower agrees with the
Administrative Agent and each Lender that, until all Commitments have terminated
and all Obligations have been paid and performed in full, the Borrower will
perform the obligations set forth in this Section 7.1.

     SECTION 7.1.1 Financial Information, Reports, Notices, etc. The Borrower
will furnish, or will cause to be furnished, to each Lender and the
Administrative Agent copies of the following financial statements, reports,
notices and information:

     (a) as soon as available and in any event within 45 days after the end of
each of the first three Fiscal Quarters of each Fiscal Year of the Borrower,
consolidated balance sheets of the Borrower and its Subsidiaries as of the end
of such Fiscal Quarter and consolidated statements of earnings and cash flow of
the Borrower and its Subsidiaries for such Fiscal Quarter and for the period
commencing at the end of the previous Fiscal Year and ending with the end of
such Fiscal Quarter, certified by the chief financial Authorized Officer of the
Borrower as having been prepared in accordance with GAAP;

     (b) as soon as available and in any event within 90 days after the end of
each Fiscal Year of the Borrower, a copy of the annual audit report for such
Fiscal Year for the Borrower and its Subsidiaries, including therein
consolidated balance sheets of the Borrower and its Subsidiaries as of the end
of such Fiscal Year and consolidated statements of earnings and cash flow of the
Borrower and its Subsidiaries for such Fiscal Year, in each case certified
(without any Impermissible Qualification) as having been prepared in accordance
with GAAP in a manner acceptable to the Administrative Agent and the Required
Lenders by independent public accountants of recognized national standing;

     (c) as soon as available and in any event at the time of each delivery of
financial reports under subsections (a) and (b) of this Section 7.1.1, a
certificate, executed by the chief financial Authorized Officer of the Borrower,
showing (in reasonable detail and with appropriate calculations and computations
in all respects satisfactory to the Administrative Agent) compliance with the
financial covenants set forth in Section 7.2.3;

     (d) promptly, and in any event within three Business Days after an
Authorized Officer of the Borrower or any of its Subsidiaries becomes aware of
the existence of the occurrence of each Default, a statement of the chief
executive officer or the chief financial Authorized Officer of the Borrower
setting forth details of such Default and the action which the Borrower has
taken and proposes to take with respect thereto;

     (e) promptly, and in any event within three Business Days after an
Authorized Officer of the Borrower or any of its Subsidiaries becomes aware of
(x) the occurrence of any adverse development with respect to any litigation,
action, proceeding, or labor controversy described in Section 6.7 which would
have or reasonably be expected to have a Material Adverse Effect, or (y) the
commencement of any material labor controversy, litigation, action, proceeding
of the type described in Section 6.7 which would have or reasonably be expected
to have a

32



--------------------------------------------------------------------------------



 



Material Adverse Effect, notice thereof and copies of all documentation relating
thereto requested by the Administrative Agent or any Lender;

     (f) promptly after the sending or filing thereof, copies of all reports and
registration statements which the Borrower or any of its Subsidiaries files with
the Securities and Exchange Commission or any national securities exchange;

     (g) immediately upon becoming aware of the institution of any steps by the
Borrower or any other Person to terminate any Pension Plan, or the failure to
make a required contribution to any Pension Plan if such failure is sufficient
to give rise to a Lien under section 302(f) of ERISA, or the taking of any
action with respect to a Pension Plan which could result in the requirement that
the Borrower furnish a bond or other security to the PBGC or such Pension Plan,
or the occurrence of any event with respect to any Pension Plan which could
result in the incurrence by the Borrower of any liability, fine or penalty, or
any increase in the contingent liability of the Borrower with respect to any
post-retirement Welfare Plan benefit which would have or could reasonably be
expected to have a Material Adverse Effect, notice thereof and copies of all
documentation relating thereto;

     (h) promptly after the consummation thereof, notice of any event requiring
a reduction in the Commitment of each Lenders pursuant to Section 2.2.2(b) or
(c); and

     (i) such other information respecting the condition or operations,
financial or otherwise, of the Borrower or any of its Subsidiaries as any Lender
through the Administrative Agent may from time to time reasonably request.

     SECTION 7.1.2 Compliance with Laws, etc. The Borrower will, and will cause
each of its Subsidiaries to, comply with all Laws, such compliance to include,
without limitation: (a) the maintenance and preservation of its corporate
existence and qualification as a foreign corporation, (b) the payment, before
the same become delinquent, of all taxes, assessments and governmental charges
imposed upon it or upon its property except to the extent being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP shall have been set aside on its books and
(c) all Environmental Laws; except; in each case, where the failure to so comply
would not have or would not reasonably be expected to have a Material Adverse
Effect.

     SECTION 7.1.3 Maintenance of Properties. The Borrower will, and will cause
each of its Restricted Subsidiaries to, maintain, preserve, protect and keep its
properties in good repair, working order and condition (ordinary wear and tear
excepted), and make necessary and proper repairs, renewals and replacements so
that its business carried on in connection therewith may be properly conducted
at all times unless the Borrower determines in good faith that the continued
maintenance of any of its properties is no longer economically desirable or
unless failure to so preserve, maintain, protect or keep its properties would
not reasonably be expected to have a Material Adverse Effect.

     SECTION 7.1.4 Insurance. The Borrower will, and will cause each of its
Restricted Subsidiaries to, maintain or cause to be maintained with responsible
insurance companies insurance with respect to its properties and business
against such casualties and contingencies

33



--------------------------------------------------------------------------------



 



and of such types and in such amounts as is customary in the case of similar
businesses in similar locations.

     SECTION 7.1.5 Books and Records. The Borrower will, and will cause each of
its Subsidiaries to, keep books and records which accurately reflect, in
accordance with GAAP, all of its business affairs and transactions and permit
the Administrative Agent or its representatives, at reasonable times and
intervals and upon reasonable prior notice to the Borrower, to visit all of its
offices, to discuss its financial matters with its officers and employees and to
examine any of its books or other corporate records; provided, however, that
prior notice to the Borrower shall not be required if an Event of Default has
occurred or is continuing.

     SECTION 7.1.6 Conduct of Business. The Borrower will, and will cause each
Restricted Subsidiary to, cause all material properties and businesses to be
regularly conducted, operated, maintained and developed in a good and
workmanlike manner, as would a prudent operator and in accordance with all
applicable federal, state and local laws, rules and regulations, except for any
failure to so operate, maintain and develop that could not reasonably be
expected to have a Material Adverse Effect.

     SECTION 7.1.7 Subsidiaries; Unrestricted Subsidiaries. The Borrower shall:

     (a) if any additional Subsidiary is formed or acquired after the Effective
Date, notify the Administrative Agent thereof and whether such Subsidiary is an
Unrestricted Subsidiary or a Restricted Subsidiary in compliance with
requirements of clauses (i) and (ii) of Section 7.1.8(b).

     (b) cause the management, business and affairs of the Borrower and its
Restricted Subsidiaries to be conducted in such a manner (including, without
limitation, by keeping separate books of account, furnishing separate financial
statements of Unrestricted Subsidiaries to creditors and potential creditors
thereof and by not permitting Properties of the Borrower and its respective
Subsidiaries to be commingled) so that each Unrestricted Subsidiary that is a
corporation will be treated as a corporate entity separate and distinct from the
Borrower and the Restricted Subsidiaries;

     (c) except as permitted by Section 7.2.5, will not, and will not permit any
of the Restricted Subsidiaries to incur any Guaranteed Liabilities in respect of
any Indebtedness of any of the Unrestricted Subsidiaries; and

     (d) will not permit any Unrestricted Subsidiary to hold any equity or other
ownership interest in, or any Indebtedness of, any Restricted Subsidiary.

     SECTION 7.1.8 Designation and Conversion of Restricted and Unrestricted
Subsidiaries.

     (a) Unless designated as an Unrestricted Subsidiary on Schedule 6.8 as of
the date of this Agreement or thereafter in writing to the Administrative Agent
pursuant to Section 7.1.7, any Person that becomes a Subsidiary of the Borrower
or any of its Restricted Subsidiaries shall be classified as a Restricted
Subsidiary.

34



--------------------------------------------------------------------------------



 



     (b) The Borrower may designate any Subsidiary (including a newly formed or
newly acquired Subsidiary) as an Unrestricted Subsidiary if (i) the
representations and warranties of the Borrower and its Restricted Subsidiaries
contained in each of the Loan Documents are true and correct on and as of such
date as if made on and as of the date of such designation (or, if stated to have
been made expressly as of an earlier date, were true and correct as of such
date), (ii) after giving effect to such designation, no Default or Event of
Default would exist, and (iii) in the case of a Subsidiary which is already
classified as a Restricted Subsidiary, the Borrower has obtained the prior
written consent of the Administrative Agent and the Required Lenders; provided
however that the Borrower may not designate the Target or the Noble Merger
Subsidiary as an Unrestricted Subsidiary. Except as provided in this Section, no
Restricted Subsidiary may be redesignated as an Unrestricted Subsidiary.

     (c) The Borrower may designate any Unrestricted Subsidiary to be a
Restricted Subsidiary if after giving effect to such designation, (i) the
representations and warranties of the Borrower and its Restricted Subsidiaries
contained in each of the Loan Documents are true and correct on and as of such
date as if made on and as of the date of such redesignation (or, if stated to
have been made expressly as of an earlier date, were true and correct as of such
date), and (ii) after giving effect to such designation, no Default or Event of
Default would exist.

     SECTION 7.2 Negative Covenants. The Borrower agrees with the Administrative
Agent and each Lender that, until all Commitments have terminated and all
Obligations have been paid and performed in full, the Borrower will perform the
obligations set forth in this Section 7.2.

     SECTION 7.2.1 Business Activities. The Borrower will not, and will not
permit any of its Restricted Subsidiaries to, engage in any business activity
if, as a result thereof, the Borrower and its Restricted Subsidiaries taken as a
whole would no longer be principally engaged in the business of oil, gas and
energy exploration, development, production, processing and marketing and such
activities as may be incidental or related thereto.

     SECTION 7.2.2 Liens. The Borrower will not, and will not permit any of its
Restricted Subsidiaries to, create, incur, assume or suffer to exist any Lien
upon any of its property, revenues or assets, whether now owned or hereafter
acquired, except:

     (a) Liens securing payment of the Obligations, granted pursuant to any Loan
Document;

     (b) Liens for taxes, assessments or other governmental charges or levies
not at the time delinquent or thereafter payable without penalty or being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with GAAP shall have been set aside on its
books;

     (c) Liens of carriers, warehousemen, mechanics, materialmen and landlords
incurred in the ordinary course of business for sums not overdue or being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with GAAP shall have been set aside on its
books;

35



--------------------------------------------------------------------------------



 



     (d) Liens incurred in the ordinary course of business in connection with
workmen’s compensation, unemployment insurance or other forms of governmental
insurance or benefits, or to secure performance of tenders, statutory
obligations, leases and contracts (other than for borrowed money) entered into
in the ordinary course of business or to secure obligations on surety or appeal
bonds;

     (e) judgment Liens in existence less than 30 days after the entry thereof
or with respect to which execution has been stayed or the payment of which is
covered in full (subject to a customary deductible) by insurance maintained with
responsible insurance companies;

     (f) Liens on cash or cash-equivalents securing Hedging Obligations of the
Borrower or any of its Restricted Subsidiaries not in excess in the aggregate of
$50,000,000 for all such cash and cash equivalents;

     (g) Liens in favor of the United States of America or any state thereof or
any department, agency, instrumentality or political subdivision of any such
jurisdiction to secure partial, progress, advance or other payments pursuant to
any contract or statute;

     (h) Liens required by any contract or statute in order to permit the
Borrower or a Restricted Subsidiary to perform any contract or subcontract made
by it with or at the request of the United States of America, any state or any
department, agency or instrumentality or political subdivision of either;

     (i) Liens which exist prior to the time of acquisition upon any assets
acquired by the Borrower or any Restricted Subsidiary (including Liens on assets
of any Person at the time of the acquisition of the capital stock or assets of
such Person or a merger with or consolidation with such Person by the Borrower
or a Restricted Subsidiary), provided that (i) the Lien shall attach solely to
the assets so acquired (or of the Person so acquired, merged or consolidated),
and (ii) in the case of Liens securing Indebtedness the aggregate principal
amount of all Indebtedness of Restricted Subsidiaries secured by such Liens
shall be permitted by the limitations set forth in Section 7.2.5;

     (j) Liens securing Indebtedness owing by any Restricted Subsidiary to the
Borrower;

     (k) Liens under operating agreements, unitization agreements, pooling
orders, and similar arrangements;

     (l) Liens set forth on Schedule 7.2 which are existing on the Effective
Date;

     (m) Liens on debt of or equity interests in a Person that is not a
Restricted Subsidiary;

     (n) Any extension, renewal or replacement (or successive extensions,
renewals or replacements), in whole or in part, of any Lien referred to in the
foregoing clauses of this Section or of any Indebtedness secured thereby;
provided that in the case of Liens securing Indebtedness, the principal amount
of Indebtedness secured thereby shall not exceed the principal amount of
Indebtedness so secured at the time of such extension, renewal or replacement
and that such extension, renewal or replacement Lien shall be limited to all or
part of substantially the same

36



--------------------------------------------------------------------------------



 



property or revenue subject of the Lien extended, renewed or replaced (plus
improvements on such property); and

     (o) additional Liens upon assets of the Borrower and its Restricted
Subsidiaries created after the date hereof, provided that (i) the aggregate
Indebtedness secured thereby and incurred on or after the date hereof shall not
exceed two and one-half percent (2 1/2%) of Stockholders’ Equity in the
aggregate at any one time outstanding and (ii) that such Liens do not encumber
or attach to any equity interest in a Restricted Subsidiary.

     SECTION 7.2.3 Financial Covenants. The Borrower will not:

     (a) EBITDAX to Total Interest Expense. Permit the ratio of EBITDAX to Total
Interest Expense for any consecutive period of four fiscal quarters ending on
the last day of a fiscal quarter to be less than 4.0:1.0.

     (b) Total Debt to Capitalization. Permit the Total Debt to Capitalization
Ratio, expressed as a percentage, to exceed 60% at any time.

     SECTION 7.2.4 Restricted Payments, etc. On and at all times after the
Effective Date, the Borrower will not declare, pay or make any dividend or
distribution (in cash, property or obligations) on any shares of any class of
capital stock (now or hereafter outstanding) of the Borrower or on any warrants,
options or other rights with respect to any shares of any class of capital stock
(now or hereafter outstanding) of the Borrower (other than dividends or
distributions payable in its common stock or warrants to purchase its common
stock or splitups or reclassifications of its stock into additional or other
shares of its common stock) or apply, or permit any of its Restricted
Subsidiaries to apply, any of its funds, property or assets to the purchase,
redemption, sinking fund or other retirement of, or agree or permit any of its
Restricted Subsidiaries to purchase or redeem, any shares of any class of
capital stock (now or hereafter outstanding) of the Borrower, or warrants,
options or other rights with respect to any shares of any class of capital stock
(now or hereafter outstanding) of the Borrower, if, after giving effect thereto,
a Default or an Event of Default shall have occurred and be continuing or been
caused thereby.

     SECTION 7.2.5 Indebtedness.

     (a) The Borrower will not permit any of its Restricted Subsidiaries to
contract, create, incur or assume any Indebtedness, except:

     (i) Indebtedness of a Restricted Subsidiary owed to the Borrower or an
other Restricted Subsidiary;

     (ii) Indebtedness of a Restricted Subsidiary which exists prior to the time
of the acquisition of such Subsidiary by the Borrower or any Restricted
Subsidiary (including Indebtedness at the time of the acquisition of the capital
stock or assets of such Person or a merger with or consolidation with such
Person by the Borrower or a Restricted Subsidiary) and any extensions, renewals
or replacements of such Indebtedness, provided that the aggregate principal
amount of such Indebtedness and any

37



--------------------------------------------------------------------------------



 



extensions, renewals or replacements thereof shall not exceed the principal
amount of such Indebtedness at the time such Person becomes a Subsidiary; and

     (iii) other Indebtedness in an aggregate amount not to exceed an amount
equal to five percent (5%) of Stockholders’ Equity.

     (b) The Borrower will not incur any Guaranteed Liabilities in respect of
any Funded Indebtedness of any Unrestricted Subsidiary in excess of $700,000,000
in the aggregate for all such Guaranteed Liabilities.

     SECTION 7.2.6 Consolidation, Merger, etc. The Borrower will not, and will
not permit any of its Restricted Subsidiaries to, liquidate or dissolve,
consolidate with, or merge into or with, any other corporation, or purchase or
otherwise acquire all or substantially all of the assets of any Person (or of
any division thereof) except (a) any such Restricted Subsidiary may liquidate or
dissolve voluntarily into, and may merge with and into, the Borrower or any
other Restricted Subsidiary, and the assets or stock of any Restricted
Subsidiary may be purchased or otherwise acquired by the Borrower or any other
Restricted Subsidiary; and (b) so long as no Default or Event of Default has
occurred and is continuing or would occur after giving effect thereto, the
Borrower or any of its Restricted Subsidiaries may purchase all or substantially
all of the assets of any Person, or acquire such Person by merger (as long as
the Borrower or such Restricted Subsidiary is the surviving entity).

     SECTION 7.2.7 Negative Pledges, Restrictive Agreements, etc. The Borrower
will not, and will not permit any of its Restricted Subsidiaries to, enter into
any agreement (excluding this Agreement, any other Loan Document and any
agreement governing any Indebtedness not prohibited under this Agreement)
prohibiting the creation or assumption of any Lien upon its material properties,
revenues or assets, whether now owned or hereafter acquired, or the ability of
the Borrower to amend or otherwise modify this Agreement or any other Loan
Document. The foregoing shall not prohibit agreements entered into or acquired
in the ordinary course of business regarding specific properties or assets which
restrict or place conditions the transfer of or the creation of a Lien on such
properties or assets or the revenues derived therefrom, but which do not affect
other unrelated properties, assets or revenues. The Borrower will not and will
not permit any of its Restricted Subsidiaries to enter into any agreement
prohibiting the ability of any Restricted Subsidiary to make any payments,
directly or indirectly, to the Borrower by way of dividends, advances,
repayments of loans or advances, reimbursements of management and other
intercompany charges, expenses and accruals or other returns on investments, or
any other agreement or arrangement which restricts the ability of any such
Restricted Subsidiary to make any payment, directly or indirectly, to the
Borrower.

ARTICLE VIII
EVENTS OF DEFAULT

     SECTION 8.1 Listing of Events of Default. Each of the following events or
occurrences described in this Section 8.1 shall constitute an “Event of
Default”.

     SECTION 8.1.1 Non-Payment of Obligations. The Borrower shall default in the
payment or prepayment when due of any principal of any Loan, or the Borrower
shall default

38



--------------------------------------------------------------------------------



 



(and such default shall continue unremedied for a period of five days) in the
payment when due of any interest on any Loan, of any fee hereunder or of any
other Obligation.

     SECTION 8.1.2 Breach of Warranty. Any representation or warranty of the
Borrower made or deemed to be made hereunder or in any other Loan Document
executed by it or any certificates delivered pursuant to Article V is or shall
be incorrect in any material respect when made or deemed made.

     SECTION 8.1.3 Non-Performance of Certain Covenants and Obligations. The
Borrower shall default in the due performance and observance of any of its
obligations under Sections 7.1.1(d), 7.2.2, 7.2.3, 7.2.6 or 7.2.7; provided that
the imposition of any non-consensual Lien that is not permitted to exist
pursuant to Section 7.2.2 shall not be deemed to constitute an Event of Default
hereunder until thirty (30) days after the date of such imposition.

     SECTION 8.1.4 Non-Performance of Other Covenants and Obligations. The
Borrower shall default in the due performance and observance of any other
provision contained herein (not constituting an Event of Default under the
preceding provisions of this Section 8.1) or any other Loan Document executed by
it, and such default shall continue unremedied for a period of 30 days after
notice thereof shall have been given to the Borrower by the Administrative
Agent.

     SECTION 8.1.5 Default on Other Indebtedness. A default shall occur in the
payment when due (subject to any applicable grace period), whether by
acceleration or otherwise, of any Indebtedness (other than Indebtedness
described in Section 8.1.1) of the Borrower or any of its Restricted
Subsidiaries having a principal amount, individually or in the aggregate, in
excess of $50,000,000, or a default shall occur in the performance or observance
of any obligation or condition with respect to such Indebtedness if the effect
of such default is to accelerate the maturity of any such Indebtedness or such
default shall continue unremedied for any applicable period of time sufficient
to permit the holder or holders of such Indebtedness, or any trustee or agent
for such holders, to cause such Indebtedness to become due and payable prior to
its expressed maturity.

     SECTION 8.1.6 Judgments. Any judgment or order for the payment of money in
excess of $50,000,000 shall be rendered against the Borrower or any of its
Restricted Subsidiaries if such excess is not fully covered by valid and
collectible insurance in respect thereof, the payment of which is not being
disputed or contested by the insurer or the insurers, and either (i) proper or
valid enforcement or levying proceedings shall have been commenced by any
creditor upon such judgment or order or (ii) such judgment or order shall
continue unsatisfied and unstayed for a period of thirty (30) consecutive days.

     SECTION 8.1.7 Pension Plans. Any of the following events shall occur with
respect to any Pension Plan (a) the institution of any steps by the Borrower,
any member of its Controlled Group or any other Person to terminate a Pension
Plan if, as a result of such termination, the Borrower or any such member could
be required to make a contribution to such Pension Plan in excess of
$50,000,000; or (b) a contribution failure occurs with respect to any Pension
Plan sufficient to give rise to a Lien under section 302(f) of ERISA to the
extent such action could reasonably be expected to have a Material Adverse
Effect.

39



--------------------------------------------------------------------------------



 



     SECTION 8.1.8 Change in Control. Any Change in Control shall occur.

     SECTION 8.1.9 Bankruptcy, Insolvency, etc. The Borrower or any of its
Restricted Subsidiaries shall (a) become insolvent or generally fail to pay, or
admit in writing its inability or unwillingness to pay, debts as they become
due; (b) apply for, consent to, or acquiesce in, the appointment of a trustee,
receiver, sequestrator or other custodian for the Borrower or any of its
Restricted Subsidiaries or any substantial portion of the property of any
thereof, or make a general assignment for the benefit of creditors; (c) in the
absence of such application, consent or acquiescence, permit or suffer to exist
the appointment of a trustee, receiver, sequestrator or other custodian for the
Borrower or any of its Restricted Subsidiaries or for a substantial part of the
property of any thereof, and such trustee, receiver, sequestrator or other
custodian shall not be discharged within 60 days, provided that the Borrower and
each Restricted Subsidiary hereby expressly authorizes the Administrative Agent
and each Lender to appear in any court conducting any relevant proceeding during
such 60-day period to preserve, protect and defend their rights under the Loan
Documents; (d) permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution, winding up or liquidation
proceeding, in respect of the Borrower or any of its Restricted Subsidiaries,
and, if any such case or proceeding is not commenced by the Borrower or such
Subsidiary, such case or proceeding shall be consented to or acquiesced in by
the Borrower or such Restricted Subsidiary or shall result in the entry of an
order for relief or shall remain for 60 days undismissed, provided that the
Borrower and each Restricted Subsidiary hereby expressly authorizes the
Administrative Agent and each Lender to appear in any court conducting any such
case or proceeding during such 60-day period to preserve, protect and defend
their rights under the Loan Documents; or (e) take any corporate action
authorizing, or in furtherance of, any of the foregoing.

     SECTION 8.2 Action if Bankruptcy. If any Event of Default described in
Section 8.1.9 shall occur with respect to the Borrower or any Restricted
Subsidiary, the Commitments (if not theretofore terminated) shall automatically
terminate and the outstanding principal amount of all outstanding Borrowings and
all other Obligations shall automatically be and become immediately due and
payable, without notice or demand.

     SECTION 8.3 Action if Other Event of Default. If any Event of Default
(other than any Event of Default described in Section 8.1.9 with respect to the
Borrower or any Restricted Subsidiary) shall occur for any reason, whether
voluntary or involuntary, and be continuing, the Administrative Agent, upon the
direction of the Required Lenders, shall by notice to the Borrower declare all
or any portion of the outstanding principal amount of the Borrowings and other
Obligations to be due and payable and/or the Commitments (if not theretofore
terminated) to be terminated, whereupon the full unpaid amount of such Loans and
other Obligations which shall be so declared due and payable shall be and become
immediately due and payable, without further notice, demand or presentment, as
the case may be, and/or the Commitments shall terminate.

40



--------------------------------------------------------------------------------



 



ARTICLE IX
THE AGENTS

     SECTION 9.1 Actions. Each Lender hereby appoints (i) JPMCB as the
Administrative Agent under this Agreement and each other Loan Document,
(ii) WACHOVIA BANK, NATIONAL ASSOCIATION and THE ROYAL BANK OF SCOTLAND PLC, as
Co-Syndication Agents under this Agreement and each other Loan Document, and
(iii) DEUTSCHE BANK SECURITIES INC. and CITIBANK, N.A., as Co-Documentation
Agents under this Agreement and each other Loan Document. Each Lender authorizes
the Administrative Agent to act on behalf of such Lender under this Agreement
and each other Loan Document and, in the absence of other written instructions
from the Required Lenders received from time to time by the Administrative Agent
(with respect to which the Administrative Agent agrees that it will comply,
except as otherwise provided in this Section or as otherwise advised by
counsel), to exercise such powers hereunder and thereunder as are specifically
delegated to or required of the Administrative Agent by the terms hereof and
thereof, together with such powers as may be reasonably incidental thereto. Each
Lender acknowledges that none of the Co-Syndication Agents or the
Co-Documentation Agents have any duties or obligations under this Agreement or
any other Loan Document in connection with their capacity as either a
Co-Syndication Agent or a Co-Documentation Agent, respectively. Each Lender
hereby indemnifies (which indemnity shall survive any termination of this
Agreement) each of the Agents, pro rata according to such Lender’s Percentage,
WHETHER OR NOT RELATED TO ANY SINGULAR, JOINT OR CONCURRENT NEGLIGENCE OF THE
AGENTS, from and against any and all liabilities, obligations, losses, damages,
claims, costs or expenses of any kind or nature whatsoever which may at any time
be imposed on, incurred by, or asserted against, any Agent in any way relating
to or arising out of this Agreement and any other Loan Document, including
reasonable attorneys’ fees, and as to which such Agent is not reimbursed by the
Borrower; provided, however, that no Lender shall be liable for the payment of
any portion of such liabilities, obligations, losses, damages, claims, costs or
expenses which are determined by a court of competent jurisdiction in a final
proceeding to have resulted solely from such Agent’s gross negligence or willful
misconduct. None of the Agents shall be required to take any action hereunder or
under any other Loan Document, or to prosecute or defend any suit in respect of
this Agreement or any other Loan Document, unless it is indemnified hereunder to
its satisfaction. If any indemnity in favor of any Agent shall be or become
inadequate, in such Agent’s determination, as the case may be, such Agent may
call for additional indemnification from the Lenders and cease to do the acts
indemnified against hereunder until such additional indemnity is given.
Notwithstanding any provision to the contrary contained elsewhere in this
Agreement or in any other Loan Document, none of the Agents shall have any
duties or responsibilities, except as expressly set forth herein, nor shall any
of the Agents have or be deemed to have any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against any of the Agents.

     SECTION 9.2 Funding Reliance, etc. Unless the Administrative Agent shall
have been notified by telephone, confirmed in writing, by any Lender by 5:00
p.m., Central time, on the day prior to a Borrowing (except with respect to a
Borrowing comprised of Base Rate Loans, in which case notice shall be given no
later than 12:00 noon, Central time, on the date of the proposed Borrowing) that
such Lender will not make available the amount which would

41



--------------------------------------------------------------------------------



 



constitute its Percentage of such Borrowing on the date specified therefor, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent and, in reliance upon such assumption, make
available to the Borrower a corresponding amount. If and to the extent that such
Lender shall not have made such amount available to the Administrative Agent,
such Lender and the Borrower severally agree to repay the Administrative Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date the Administrative Agent made such amount available
to the Borrower to the date such amount is repaid to the Administrative Agent,
at the Federal Funds Rate.

     SECTION 9.3 Exculpation. None of the Agents and their respective directors,
officers, employees or agents shall be liable to any Lender for any action taken
or omitted to be taken by it under this Agreement or any other Loan Document, or
in connection herewith or therewith, except for its own willful misconduct or
gross negligence, nor responsible for any recitals or warranties herein or
therein, nor for the effectiveness, enforceability, validity or due execution of
this Agreement or any other Loan Document, nor to make any inquiry respecting
the performance by the Borrower of its obligations hereunder or under any other
Loan Document. Any such inquiry which may be made by any Agent shall not
obligate it to make any further inquiry or to take any action. Each of the
Agents shall be entitled to rely upon advice of counsel concerning legal matters
and upon any notice, consent, certificate, statement or writing which such Agent
believes to be genuine and to have been presented by a proper Person.

     SECTION 9.4 Successor. Any of the Agents may resign as such at any time
upon at least 30 days’ prior notice to the Borrower and all Lenders. If the
Administrative Agent at any time shall resign, the Required Lenders may appoint
another Lender as the successor Administrative Agent which shall thereupon
become the Administrative Agent hereunder. If no successor Administrative Agent
shall have been so appointed by the Required Lenders, and shall have accepted
such appointment, within 30 days after the retiring Administrative Agent’s
giving notice of resignation, then the retiring Administrative Agent may, on
behalf of the Lenders, appoint a successor Administrative Agent, which shall be
one of the Lenders or a commercial banking institution organized under the laws
of the U.S. (or any State thereof) or a U.S. branch or agency of a commercial
banking institution, and having a combined capital and surplus of at least
$500,000,000. Upon the acceptance of any appointment as the Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall be entitled to receive from the retiring Administrative Agent such
documents of transfer and assignment as such successor Administrative Agent may
reasonably request, and shall thereupon succeed to and become vested with all
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations under this Agreement. After a retiring Administrative Agent’s
resignation hereunder as a Administrative Agent, the provisions of this
Article IX shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was the Administrative Agent under this Agreement, and
Section 10.4 (and, with respect to the Administrative Agent, Section 10.3) shall
continue to inure to its benefit.

     SECTION 9.5 Loans by the Agents. Each of the Agents shall have the same
rights and powers with respect to the Loans made by it or any of its Affiliates
and may exercise the same as if it were not a Agent. Each of the Agents and its
Affiliates may accept deposits from,

42



--------------------------------------------------------------------------------



 



lend money to, and generally engage in any kind of business with the Borrower or
any Subsidiary or Affiliate of the Borrower as if it were not a Agent hereunder.

     SECTION 9.6 Credit Decisions. Each Lender acknowledges that it has made its
own credit decision to extend its Commitments hereunder (i) independently of
each of the Agents and each other Lender, and (ii) based on such Lender’s review
of the financial information of the Borrower, this Agreement, the other Loan
Documents (the terms and provisions of which being satisfactory to such Lender)
and such other documents, information and investigations as such Lender has
deemed appropriate. Each Lender also acknowledges that it will continue to make
its own credit decisions as to exercising or not exercising from time to time
any rights and privileges available to it under this Agreement or any other Loan
Document (i) independently of each of the Agents and each other Lender, and
(ii) based on such other documents, information and investigations as it shall
deem appropriate at any time.

     SECTION 9.7 Copies, etc. The Administrative Agent shall give prompt notice
to each Lender of each notice or request required or permitted to be given to
the Administrative Agent by the Borrower pursuant to the terms of this Agreement
(unless concurrently delivered to the Lenders by the Borrower). The
Administrative Agent will distribute to each Lender each document or instrument
received for its account and copies of all other communications received by the
Administrative Agent from the Borrower for distribution to the Lenders by the
Administrative Agent in accordance with the terms of this Agreement.

ARTICLE X
MISCELLANEOUS PROVISIONS

     SECTION 10.1 Waivers, Amendments, etc. The provisions of this Agreement and
of each other Loan Document may from time to time be amended, modified or
waived, if such amendment, modification or waiver is in writing and consented to
by the Borrower and the Required Lenders; provided, however, that no such
amendment, modification or waiver which would: (a) modify any requirement
hereunder that any particular action be taken by all the Lenders or by the
Required Lenders shall be effective unless consented to by each Lender;
(b) modify the first sentence of Section 4.8, Section 4.9 or this Section 10.1,
change the definition of “Required Lenders”, reduce any fees described in
Article III or extend the Maturity Date, shall be made without the consent of
each Lender; (c) extend the due date for, or reduce the amount of, any scheduled
repayment or prepayment of principal of or interest on any Loan (or reduce the
principal amount of or rate of interest on any Loan) shall be made without the
consent of the Lender which made such Loan, provided that this clause (c) shall
not apply to any repayments or prepayments due as a result of Section 2.2.2(b)
or Section 2.2.2(c); or (d) affect adversely the interests, rights or
obligations of any Agent as an Agent shall be made without the consent of such
Agent; provided, further, that no such amendment, modification or waiver which
would either increase any Commitment, the Commitment Amount or the Percentage of
any Lender, or modify the rights, duties or obligations of any Agent, shall be
effective without the consent of such Lender or such Agent, as applicable. No
failure or delay on the part of the Administrative Agent or any Lender in
exercising any power or right under this Agreement or any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power or right preclude any other or further exercise thereof or the
exercise of any other power or right. No notice to or demand on the Borrower in
any case shall entitle it

43



--------------------------------------------------------------------------------



 



to any notice or demand in similar or other circumstances. No waiver or approval
by the Administrative Agent or any Lender under this Agreement or any other Loan
Document shall, except as may be otherwise stated in such waiver or approval, be
applicable to subsequent transactions. No waiver or approval hereunder shall
require any similar or dissimilar waiver or approval thereafter to be granted
hereunder.

     SECTION 10.2 Notices.

     (a) Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:

                  (i)   if to the Borrower, to:
 
                    Noble Energy, Inc.         350 Glenborough, Suite 100      
  Houston, TX 77067

      Attention:   Chris Tong

      Telephone No.:   (281) 872-3150

      Facsimile No.:   (281) 872-3111
 
                (ii)   if to the Administrative Agent, to:
 
                    JPMorgan Chase Bank, N.A.         Agency Services        
1111 Fannin Street, 10th Floor         Houston, Texas 77002

      Attention:   Rose Salvacion

      Telephone No.:   (713) 750-2501

      Facsimile No.:   (713) 427-6307
 
                    With a copy to:
 
                    JPMorgan Chase Bank, N.A.         Global Oil & Gas Group    
    600 Travis, 20th Floor         Houston, Texas 77002

      Attention:   Peter Licalzi

      Telephone No.:   713-216-8869

      Facsimile No.:   713-216-4117
 
                    And in connection with business-related matters, with a copy
to:
 
                    JPMorgan Chase Bank, N.A.         Global Oil & Gas Group    
    600 Travis, 20th Floor         Houston, Texas 77002

      Attention:   Robert C. Mertensotto

44



--------------------------------------------------------------------------------



 



             

      Telephone No.:   713-216-4147

      Facsimile No.:   713-216-8870

     (iii) if to any Co-Syndication Agent, any Co-Documentation Agent or any
other Lender, to it at its address (or telecopy number) provided to the
Administrative Agent and the Borrower or as set forth in its Administrative
Questionnaire.

     (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

     (c) Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

     SECTION 10.3 Payment of Costs, Expenses and Taxes. The Borrower agrees to
pay on demand all reasonable out-of-pocket costs and expenses of (i) the
Administrative Agent (including, without limitation, the reasonable fees and
out-of-pocket expenses of Mayer, Brown, Rowe & Maw LLP) in connection with the
preparation, negotiation, execution, delivery, syndication and administration of
this Agreement and of each other Loan Document, including schedules and
exhibits, and any amendments, waivers, consents, supplements or other
modification to this Agreement or any other Loan Document and (ii) the
Administrative Agent and the Lenders in connection with the enforcement by the
Lenders or the Administrative Agent of, or the protection of rights under, this
Agreement and each other Loan Document. The Administrative Agent, the other
Agents, the Arranger and each Lender agree to the extent feasible, and to the
extent a conflict of interest does not exist in the reasonable opinion of the
Administrative Agent, the other Agents, the Arranger or any Lender, to use one
law firm in each jurisdiction in connection with the foregoing, to the extent
they seek reimbursement for the expenses thereof from the Borrower. Each Lender
agrees to reimburse the Administrative Agent on demand for such Lender’s pro
rata share (based upon its respective Percentage) of any such costs or expenses
not paid by the Borrower. In addition, the Borrower agrees to pay, and to save
the Administrative Agent, the other Agents, the Arranger, and the Lenders
harmless from all liability for, any stamp or other taxes which may be payable
in connection with the execution or delivery of this Agreement, the Borrowings
hereunder, or of any other instruments or documents provided for herein or
delivered or to be delivered hereunder or in connection herewith.

     SECTION 10.4 Indemnification. In consideration of the execution and
delivery of this Agreement by each Lender and the extension of the Commitments,
the Borrower hereby indemnifies, exonerates and holds each Agent, the Arranger
and each Lender and each of their respective officers, directors, employees and
agents (collectively, the “Indemnified Parties”), WHETHER OR NOT RELATED TO ANY
NEGLIGENCE OF THE INDEMNIFIED PARTIES, free and harmless from and against any
and all actions, causes of action, suits, losses, costs, liabilities and
damages, and expenses incurred in connection therewith (irrespective of

45



--------------------------------------------------------------------------------



 



whether any such Indemnified Party is a party to the action for which
indemnification hereunder is sought), whether brought by a third party or by the
Borrower and regardless of whether any Indemnified Party is a party thereto,
including reasonable attorneys’ fees and disbursements (collectively, the
“Indemnified Liabilities”), incurred by the Indemnified Parties or any of them
as a result of, or arising out of, or relating to any transaction financed or to
be financed in whole or in part, directly or indirectly, with the proceeds of
any Loan; the entering into and performance of this Agreement and any other Loan
Document by any of the Indemnified Parties; any investigation, litigation or
proceeding related to any acquisition or proposed acquisition by the Borrower or
any of its Restricted Subsidiaries of all or any portion of the stock or assets
of any Person, whether or not such Agent, the Arranger or such Lender is party
thereto; any investigation, litigation or proceeding related to any
environmental cleanup, audit, compliance or other matter relating to the
protection of the environment or the Release by the Borrower or any of its
Restricted Subsidiaries of any Hazardous Material; or the presence on or under,
or the escape, seepage, leakage, spillage, discharge, emission, discharging or
releases from, any real property owned or operated by the Borrower or any
Subsidiary thereof of any Hazardous Material (including any losses, liabilities,
damages, injuries, costs, expenses or claims asserted or arising under any
Environmental Law), regardless of whether caused by, or within the control of,
the Borrower or such Subsidiary; provided that such indemnity shall not, as to
any Indemnified Party, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnified Party or
(y) result from a claim brought by the Borrower or any Subsidiary against an
Indemnified Party for breach in bad faith of such Indemnified Party’s
obligations hereunder or under any other Loan Document, if the Borrower or such
Subsidiary has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction. If and to the extent
that the foregoing undertaking may be unenforceable for any reason, the Borrower
hereby agrees to make the maximum contribution to the payment and satisfaction
of each of the Indemnified Liabilities which is permissible under applicable
law.

     SECTION 10.5 Survival. The obligations of the Borrower under Sections 4.3,
4.4, 4.5, 4.6, 10.3 and 10.4, and the obligations of the Lenders under
Section 9.1, shall in each case survive any termination of this Agreement, the
payment in full of all Obligations and the termination of all Commitments.

     SECTION 10.6 Severability. Any provision of this Agreement or any other
Loan Document which is prohibited or unenforceable in any jurisdiction shall, as
to such provision and such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions of
this Agreement or such Loan Document or affecting the validity or enforceability
of such provision in any other jurisdiction.

     SECTION 10.7 Headings. The various headings of this Agreement and of each
other Loan Document are inserted for convenience only and shall not affect the
meaning or interpretation of this Agreement or such other Loan Document or any
provisions hereof or thereof.

     SECTION 10.8 Governing Law; Entire Agreement. THIS AGREEMENT AND EACH OTHER
LOAN DOCUMENT SHALL EACH BE DEEMED TO BE A

46



--------------------------------------------------------------------------------



 



CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF TEXAS,
WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAWS. This Agreement and the
other Loan Documents constitute the entire understanding among the parties
hereto with respect to the subject matter hereof and supersede any prior
agreements, written or oral, with respect thereto.

     SECTION 10.9 Successors and Assigns. This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors and assigns; provided, however, that: (a) the Borrower may not assign
or transfer its rights or obligations hereunder without the prior written
consent of the Administrative Agent and all Lenders; and (b) the rights of sale,
assignment and transfer of the Lenders are subject to Section 10.10.

     SECTION 10.10 Sale and Transfer of Loans and Commitments; Participations in
Loans and Commitments. Each Lender may assign, or sell participations in, its
Loans and Commitments to one or more other Persons in accordance with this
Section.

     SECTION 10.10.1 Assignments. Any Lender (a) with the written consent of the
Borrower (provided that the consent of the Borrower shall not be required if an
Event of Default has occurred and is continuing) and the Administrative Agent
(which consent of the Borrower, if applicable, and the Administrative Agent
shall not be unreasonably delayed or withheld), may at any time assign and
delegate to one or more commercial banks or other financial institutions, and
(b) with notice to the Borrower and the Administrative Agent, but without the
consent of the Borrower or the Administrative Agent, may assign and delegate to
any of its Affiliates or to any other Lender, Lender Affiliate or Approved Fund
(each Person described in either of the foregoing clauses as being the Person to
whom such assignment and delegation is to be made, being hereinafter referred to
as an “Assignee Lender”), all or any fraction of such Lender’s total Loans and
Commitments (which assignment and delegation shall be of a constant, and not a
varying, percentage of all the assigning Lender’s Loans and Commitments and
which shall be of equal pro rata shares of the Facility) in a minimum aggregate
amount of $5,000,000 (or in a minimum amount of $1,000,000 in the case of an
assignment to an Approved Fund with respect to which such Approved Fund plus the
Lender or an Affiliate of such Lender who administers or manages such Approved
Fund plus other Approved Funds administered or managed by the such Lender or an
Affiliate of such Lender will then hold an amount of $5,000,000 or more);
provided, however, that any such Assignee Lender will comply, if applicable,
with the provisions contained in the last sentence of Section 4.6 and further,
provided, however, that, the Borrower and the Administrative Agent shall be
entitled to continue to deal solely and directly with such Lender in connection
with the interests so assigned and delegated to an Assignee Lender until
(i) written notice of such assignment and delegation, together with payment
instructions, addresses and related information with respect to such Assignee
Lender, shall have been given to the Borrower and the Administrative Agent by
such Lender and such Assignee Lender, (ii) such Assignee Lender shall have
executed and delivered to the Borrower and the Administrative Agent a Lender
Assignment Agreement, accepted by the Administrative Agent, (iii) such Assignee
Lender shall have delivered to the Administrative Agent an Administrative
Questionnaire, and (iii) the processing fees described below shall have been
paid. For the purposes of this Section 10.10.1, the term “Approved Fund” has the
following meaning:

47



--------------------------------------------------------------------------------



 



““Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.”

     From and after the date that the Administrative Agent accepts such Lender
Assignment Agreement, (x) the Assignee Lender thereunder shall be deemed
automatically to have become a party hereto and to the extent that rights and
obligations hereunder have been assigned and delegated to such Assignee Lender
in connection with such Lender Assignment Agreement, shall have the rights and
obligations of a Lender hereunder and under the other Loan Documents, and
(y) the assignor Lender, to the extent that rights and obligations hereunder
have been assigned and delegated by it in connection with such Lender Assignment
Agreement, shall be released from its obligations hereunder and under the other
Loan Documents. Accrued interest on that part of the predecessor Loans and
Commitments, and accrued fees, shall be paid as provided in the Lender
Assignment Agreement. Accrued interest on that part of the predecessor Loans and
Commitments shall be paid to the assignor Lender. Accrued interest and accrued
fees shall be paid at the same time or times provided in this Agreement. Such
assignor Lender or such Assignee Lender must also pay a processing fee to the
Administrative Agent upon delivery of any Lender Assignment Agreement in the
amount of $3,500. Any attempted assignment and delegation not made in accordance
with this Section shall be null and void.

     SECTION 10.10.2 Participations. Any Lender may at any time sell to one or
more commercial banks or other Persons (each of such commercial banks and other
Persons being herein called a “Participant”) participating interests in any of
the Loans, Commitments or other interests of such Lender hereunder; provided,
however, that (a) no participation contemplated in this Section 10.10 shall
relieve such Lender from its Commitments or its other obligations hereunder or
under any other Loan Document, (b) such Lender shall remain solely responsible
for the performance of its Commitments and such other obligations, (c) the
Borrower and the Administrative Agent shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement and each of the other Loan Documents, (d) no Participant, unless
such Participant is an Affiliate of such Lender, or is itself a Lender, shall be
entitled to require such Lender to take or refrain from taking any action
hereunder or under any other Loan Document, except that such Lender may agree
with any Participant that such Lender will not, without such Participant’s
consent, take any actions of the type described in clause (b) or (c) of
Section 10.1, and (e) the Borrower shall not be required to pay any amount under
Section 4.6 that is greater than the amount which it would have been required to
pay had no participating interest been sold. The Borrower acknowledges and
agrees that each Participant, for purposes of Sections 4.3, 4.4, 4.5, 4.6, 4.7,
4.8, 4.9 and 10.4, shall be considered a Lender; provided that this sentence
shall not obligate the Borrower to pay more under such Sections that it would be
obligated to pay had no such participation been granted.

     SECTION 10.10.3 Pledge by Lender. Any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any

48



--------------------------------------------------------------------------------



 



of its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

     SECTION 10.11 Other Transactions. Nothing contained herein shall preclude
the Administrative Agent or any other Lender from engaging in any transaction,
in addition to those contemplated by this Agreement or any other Loan Document,
with the Borrower or any of its Affiliates in which the Borrower or such
Affiliate is not restricted hereby from engaging with any other Person.

     SECTION 10.12 Confidentiality. Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority or self-regulatory body, (c) to the extent required by applicable laws
or regulations or by any subpoena or similar legal process, (d) to any other
party to this Agreement, (e) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any hedging agreement, (g) with the consent of Borrower or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section by any Person or (ii) becomes available to
any Agent or any Lender on a nonconfidential basis from a source other than
Borrower or any of its Affiliates. For the purposes of this Section,
“Information” means all information received from Borrower or its Affiliate
relating to Borrower and its Subsidiaries or their business, other than any such
information that is available to any Agent or any Lender on a nonconfidential
basis prior to disclosure by Borrower or any of its Affiliates. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

     SECTION 10.13 Forum Selection and Consent to Jurisdiction. ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE AGENT, THE LENDERS
OR THE BORROWER SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS OF THE
STATE OF TEXAS OR NEW YORK OR IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF TEXAS OR THE SOUTHERN DISTRICT OF NEW YORK; PROVIDED,
HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER
PROPERTY MAY BE BROUGHT, AT THE ADMINISTRATIVE AGENT’S OPTION, IN THE COURTS OF
ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. THE
BORROWER, THE ADMINISTRATIVE AGENT,

49



--------------------------------------------------------------------------------



 



AND EACH LENDER HEREBY EXPRESSLY AND IRREVOCABLY SUBMIT TO THE JURISDICTION OF
THE COURTS OF THE STATE OF TEXAS OR NEW YORK AND OF THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF TEXAS OR THE SOUTHERN DISTRICT OF NEW YORK
FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE AND IRREVOCABLY AGREE
TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH SUCH LITIGATION.
THE BORROWER, THE ADMINISTRATIVE AGENT, AND EACH LENDER FURTHER IRREVOCABLY
CONSENT TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY
PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF TEXAS. THE BORROWER, THE
ADMINISTRATIVE AGENT, AND EACH LENDER HEREBY EXPRESSLY AND IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE OR
HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY
SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM. TO THE EXTENT THAT THE BORROWER HAS OR
HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OF FROM ANY
LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS
PROPERTY, THE BORROWER HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS
OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

     SECTION 10.14 Waiver of Jury Trial. THE ADMINISTRATIVE AGENT, THE LENDERS
AND THE BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY
RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE AGENT, THE LENDERS
OR THE BORROWER. THE BORROWER ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL
AND SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND EACH OTHER PROVISION OF
EACH OTHER LOAN DOCUMENT TO WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE ADMINISTRATIVE AGENT AND THE LENDERS ENTERING INTO
THIS AGREEMENT AND EACH SUCH OTHER LOAN DOCUMENT.

     SECTION 10.15 USA Patriot Act Notice. Each Lender and the Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act, it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender or the Administrative Agent, as applicable, to
identify the Borrower in accordance with the USA Patriot Act.

50



--------------------------------------------------------------------------------



 



     SECTION 10.16 NO ORAL AGREEMENTS. THIS WRITTEN AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[SIGNATURES BEGIN ON FOLLOWING PAGE]

51



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

     

  NOBLE ENERGY, INC., as the Borrower
 
   

 
By:                                                                                

  Name:

  Title:

S - 1
[SIGNATURE PAGE TO NOBLE
ENERGY, INC. CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



     

  JPMORGAN CHASE BANK, N.A., individually as a Lender and as the Administrative
Agent
 
   

 
By:                                                                                

  Name:

  Title:

S - 2
[SIGNATURE PAGE TO NOBLE
ENERGY, INC. CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



     

  WACHOVIA BANK, NATIONAL ASSOCIATION, individually as a Lender and as a
Co-Syndication Agent
 
   

 
By:                                                                                

  Name:

  Title:

S - 3
[SIGNATURE PAGE TO NOBLE
ENERGY, INC. CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



     

  THE ROYAL BANK OF SCOTLAND PLC, individually as a Lender and as a
Co-Syndication Agent
 
   

 
By:                                                                                

  Name:

  Title:

S - 4
[SIGNATURE PAGE TO NOBLE
ENERGY, INC. CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



     

  DEUTSCHE BANK SECURITIES INC., individually as a Co-Documentation Agent
 
   

 
By:                                                                                

  Name:

  Title:
 
   

 
By:                                                                                

  Name:

  Title:
 
   

  DEUTSCHE BANK AG NEW YORK BRANCH, individually as a Lender
 
   

 
By:                                                                                

  Name:

  Title:
 
   

 
By:                                                                                

  Name:

  Title:

S - 5
[SIGNATURE PAGE TO NOBLE
ENERGY, INC. CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



     

  CITIBANK, N.A., individually as a Lender and as a Co-Documentation Agent
 
   

 
By:                                                                                

  Name:

  Title:

S - 6
[SIGNATURE PAGE TO NOBLE
ENERGY, INC. CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



     

  BARCLAYS BANK PLC, individually as a Lender
 
   

 
By:                                                                                

  Name:

  Title:

S - 7
[SIGNATURE PAGE TO NOBLE
ENERGY, INC. CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



     

  BNP PARIBAS, individually as a Lender
 
   

 
By:                                                                                

  Name:

  Title:
 
   

 
By:                                                                                

  Name:

  Title:

S - 8
[SIGNATURE PAGE TO NOBLE
ENERGY, INC. CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



     

  SOCIÉTÉ GÉNÉRALE, individually as a Lender
 
   

 
By:                                                                                

  Name:

  Title:

S - 9
[SIGNATURE PAGE TO NOBLE
ENERGY, INC. CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



     

  SUMITOMO MITSUI BANKING CORPORATION, individually as a Lender
 
   

 
By:                                                                                

  Name:

  Title:

S - 10
[SIGNATURE PAGE TO NOBLE
ENERGY, INC. CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



     

  BANK OF AMERICA, N.A., individually as a Lender
 
   

 
By:                                                                                

  Name:

  Title:

S - 11
[SIGNATURE PAGE TO NOBLE
ENERGY, INC. CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



     

  THE BANK OF TOKYO-MITSUBISHI, LTD., individually as a Lender
 
   

 
By:                                                                                

  Name:

  Title:

S - 12
[SIGNATURE PAGE TO NOBLE
ENERGY, INC. CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



     

  CALYON NEW YORK BRANCH, individually as a Lender
 
   

 
By:                                                                                

  Name:

  Title:
 
   

 
By:                                                                                

  Name:

  Title:

S - 13
[SIGNATURE PAGE TO NOBLE
ENERGY, INC. CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



     

  WELLS FARGO BANK, NA, individually as a Lender
 
   

 
By:                                                                                

  Name:

  Title:

S - 14
[SIGNATURE PAGE TO NOBLE
ENERGY, INC. CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



     

  HSBC BANK USA, NATIONAL ASSOCIATION, individually as a Lender
 
   

 
By:                                                                                

  Name:

  Title:

S - 15
[SIGNATURE PAGE TO NOBLE
ENERGY, INC. CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



     

  MIZUHO CORPORATE BANK, LTD., individually as a Lender
 
   

 
By:                                                                                

  Name:

  Title:

S - 16
[SIGNATURE PAGE TO NOBLE
ENERGY, INC. CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



     

  SUNTRUST BANK, individually as a Lender
 
   

 
By:                                                                                

  Name:

  Title:

S - 17
[SIGNATURE PAGE TO NOBLE
ENERGY, INC. CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



     

  DNB NOR BANK ASA, individually as a Lender
 
   

 
By:                                                                                

  Name:

  Title:
 
   

 
By:                                                                                

  Name:

  Title:

S - 18
[SIGNATURE PAGE TO NOBLE
ENERGY, INC. CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



     

  FORTIS CAPITAL CORP., individually as a Lender
 
   

 
By:                                                                                

  Name:

  Title:
 
   

 
By:                                                                                

  Name:

  Title:

S - 19
[SIGNATURE PAGE TO NOBLE
ENERGY, INC. CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



     

  KBC BANK N.V., individually as a Lender
 
   

 
By:                                                                                

  Name:

  Title:
 
   

 
By:                                                                                

  Name:

  Title:

S - 20
[SIGNATURE PAGE TO NOBLE
ENERGY, INC. CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



     

  UBS LOAN FINANCE LLC, individually as a Lender
 
   

 
By:                                                                                

  Name:

  Title:
 
   

 
By:                                                                                

  Name:

  Title:

S - 21
[SIGNATURE PAGE TO NOBLE
ENERGY, INC. CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



     

  THE BANK OF NEW YORK, individually as a Lender
 
   

 
By:                                                                                

  Name:

  Title:

S - 22
[SIGNATURE PAGE TO NOBLE
ENERGY, INC. CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



     

  BAYERISCHE LANDESBANK, CAYMAN ISLANDS BRANCH, individually as a Lender
 
   

 
By:                                                                                

  Name:

  Title:
 
   

 
By:                                                                                

  Name:

  Title:

S - 23
[SIGNATURE PAGE TO NOBLE
ENERGY, INC. CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



     

  HARRIS NESBITT FINANCING, INC., individually as a Lender
 
   

 
By:                                                                                

  Name:

  Title:

S - 24
[SIGNATURE PAGE TO NOBLE
ENERGY, INC. CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



     

  COMERICA BANK, individually as a Lender
 
   

 
By:                                                                                

  Name:

  Title:

S - 25
[SIGNATURE PAGE TO NOBLE
ENERGY, INC. CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



     

  ING CAPITAL LLC, individually as a Lender
 
   

 
By:                                                                                

  Name:

  Title:

S - 26
[SIGNATURE PAGE TO NOBLE
ENERGY, INC. CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



     

  UFJ BANK, individually as a Lender
 
   

 
By:                                                                                

  Name:

  Title:

S - 27
[SIGNATURE PAGE TO NOBLE
ENERGY, INC. CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



     

  U.S. BANK NATIONAL ASSOCIATION, individually as a Lender
 
   

 
By:                                                                                

  Name:

  Title:

S - 28
[SIGNATURE PAGE TO NOBLE
ENERGY, INC. CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



     

  CREDIT SUISSE FIRST BOSTON, acting through its Cayman Island Branch,
individually as a Lender
 
   

 
By:                                                                                

  Name:

  Title:
 
   

 
By:                                                                                

  Name:

  Title:

S - 29
[SIGNATURE PAGE TO NOBLE
ENERGY, INC. CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



     

  MORGAN STANLEY BANK, individually as a Lender
 
   

 
By:                                                                                

  Name:

  Title:

S - 30
[SIGNATURE PAGE TO NOBLE
ENERGY, INC. CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



SCHEDULE I

DISCLOSURE SCHEDULE

         
ITEM 5.1.6
  Material Adverse Change.   None
ITEM 6.5
  Financial Information.   None
ITEM 6.7
  Litigation. None    

ITEM 6.10 Employee Benefit Plans. Noble Energy, Inc. provides subsidized health
care and life insurance benefits to their early retirees (retirees who have
completed at least twenty years of service or retirees who have attained age 55
and completed at least five years of service) for the period of their retirement
prior to attaining age 65.

Schedule I – Page 1

 



--------------------------------------------------------------------------------



 



SCHEDULE II

SCHEDULE OF COMMITMENTS

                   
NAME OF LENDER
    COMMITMENTS            
JPMorgan Chase Bank, N.A.
    $ 50,000,000.00      
Wachovia Bank, National Association
    $ 75,000,000.00      
The Royal Bank of Scotland plc
    $ 75,000,000.00      
Deutsche Bank AG New York Branch
    $ 50,000,000.00      
Citibank, N.A.
    $ 50,000,000.00      
Barclays Bank PLC
    $ 75,000,000.00      
BNP Paribas
    $ 75,000,000.00      
Société Générale
    $ 75,000,000.00      
Sumitomo Mitsui Banking Corporation
    $ 75,000,000.00      
Bank of America, N.A.
    $ 50,000,000.00      
The Bank of Tokyo-Mitsubishi, Ltd.
    $ 50,000,000.00      
Calyon New York Branch
    $ 50,000,000.00      
Wells Fargo Bank, NA
    $ 50,000,000.00      
HSBC Bank USA, National Association
    $ 50,000,000.00      
Mizuho Corporate Bank, Ltd.
    $ 50,000,000.00      
SunTrust Bank
    $ 50,000,000.00      
DnB NOR Bank ASA
    $ 40,000,000.00      
Fortis Capital Corp.
    $ 40,000,000.00      
KBC Bank N.V.
    $ 40,000,000.00      
UBS Loan Finance LLC
    $ 25,000,000.00      
The Bank of New York
    $ 25,000,000.00      
Bayerische Landesbank, Cayman Islands Branch
    $ 25,000,000.00      
Harris Nesbitt Financing, Inc.
    $ 25,000,000.00      
Comerica Bank
    $ 25,000,000.00      
ING Capital LLC
    $ 25,000,000.00      
UFJ Bank
    $ 25,000,000.00      

Schedule II – Page 1

 



--------------------------------------------------------------------------------



 



                 
NAME OF LENDER
    COMMITMENTS            
U.S. Bank National Association
    $ 25,000,000.00      
Credit Suisse First Boston
    $ 15,000,000.00      
Morgan Stanley Bank
    $ 15,000,000.00      
 
             
TOTAL
    $ 1,300,000,000      
 
             

Schedule II – Page 2

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.8

SUBSIDIARIES

                  State or       Restricted/     Jurisdiction of      
Unrestricted Name   Organization   Ownership %   Subsidiary
Noble Energy
  Delaware   100% owned by Noble Energy, Inc.   Unrestricted
Marketing, Inc.
           
 
           
Noble Gas Pipeline,
  Delaware   100% owned by Noble Energy,   Unrestricted
Inc.
      Marketing, Inc.    
 
           
Samedan Oil of
  Delaware   100% owned by Noble Energy, Inc.   Restricted
Canada, Inc.
           
 
           
Samedan North Sea,
  Delaware   100% owned by Noble Energy, Inc.   Restricted
Inc.
           
 
           
Samedan Oil of
  Delaware   100% owned by Noble Energy, Inc.   Restricted
Indonesia, Inc.
           
 
           
Samedan Pipe Line
  Delaware   100% owned by Noble Energy, Inc.   Restricted
Corporation
           
 
           
Samedan Royalty
  Delaware   100% owned by Noble Energy, Inc.   Restricted
Corporation
           
 
           
Comin 1989
  Oklahoma   Samedan Royalty Corporation,   Restricted
Partnership
      managing partner    
 
           
Samedan of Tunisia,
  Delaware   100% owned by Noble Energy, Inc.   Restricted
Inc.
           
 
           
Samedan,
  Delaware   100% owned by Noble Energy, Inc.   Unrestricted
Mediterranean Sea,
           
Inc.
           
 
           
Samedan of North
  Delaware   100% owned by Noble Energy, Inc.   Unrestricted
Africa, Inc.
           
 
           
Samedan Vietnam
  Cayman   100% owned by Samedan of North   Unrestricted
Limited
  Islands   Africa, Inc.    
 
           
EDC Ireland
  Cayman   100% owned by Samedan of North   Unrestricted

  Islands   Africa, Inc.    
 
           
Noble Energy
  Cayman   100% owned by Samedan of North   Unrestricted
International Ltd.
  Islands   Africa, Inc.    
 
           
Noble Energy
  Cayman   100% owned by Samedan of North   Unrestricted
Hannah Ltd.
  Islands   Africa, Inc.    

Schedule 6.8 – Page 1

 



--------------------------------------------------------------------------------



 



                  State or       Restricted/     Jurisdiction of      
Unrestricted Name   Organization   Ownership %   Subsidiary
Noble Energy West
  Delaware   100% owned by Samedan of North   Unrestricted
Africa Ltd.
      Africa, Inc.    
 
           
Machalapower Cia.
  Cayman   100% owned by Noble Energy   Unrestricted
Ltda.
  Islands   International Ltd.    
 
           
Noble Energy
  Cayman   100% owned by Noble Energy   Unrestricted
Mediterranean Ltd.
  Islands   International Ltd.    
 
           
Samedan Transfer
  Cayman   100% owned by Noble Energy   Unrestricted
Sub
  Islands   International Ltd.    
 
           
Temin 1987
  Oklahoma   Noble Energy, Inc., managing partner   Restricted
Partnership
           
 
           
Energy
  Delaware   100% owned by Noble Energy, Inc.   Unrestricted
Development
Corporation
           
(Argentina), Inc.
           
 
           
Energy
  Delaware   100% owned by Noble Energy, Inc.   Unrestricted
Development
           
Corporation
           
(China), Inc.
           
 
           
Energy
  Delaware   100% owned by Noble Energy, Inc.   Restricted
Development
           
Corporation (HIPS),
           
Inc.
           
 
           
Noble Energy
  Cayman   100% owned by EDC Ecuador Ltd.   Unrestricted
Ecuador Ltd.
  Islands        
 
           
EDC Ecuador Ltd.
  Cayman   100% owned by Noble Energy, Inc.   Unrestricted

  Islands        
 
           
EDC Australia Ltd.
  Delaware   100% owned by Noble Energy, Inc.   Restricted
 
           
EDC Portugal Ltd.
  Delaware   100% owned by Noble Energy, Inc.   Restricted
 
           
Gasdel Pipeline
  New Jersey   100% owned by Noble Energy, Inc.   Restricted
System
           
Incorporated
           
 
           
Producers Service, Inc.
  New Jersey   100% owned by Noble Energy, Inc.   Restricted
 
           
HGC, Inc.
  Delaware   100% owned by Noble Energy, Inc.   Restricted
 
           
EDC (UK) Limited
  Delaware   100% owned by Noble Energy, Inc.   Restricted

Schedule 6.8 – Page 2

 



--------------------------------------------------------------------------------



 



                  State or       Restricted/     Jurisdiction of      
Unrestricted Name   Organization   Ownership %   Subsidiary
EDC (Denmark)
  Delaware   100% owned by EDC (UK) Limited   Restricted
Inc.
           
 
           
Noble Energy
  England   100% owned by EDC (UK) Limited   Restricted
(Europe) Limited
           
 
           
Noble Energy (ISE)
  Scotland   100% owned by Noble Energy   Restricted
Limited
      (Europe) Limited    
 
           
Noble Energy
  England   100% owned by Noble Energy   Restricted
(Oilex) Limited
      (Europe) Limited    
 
           
Brabant Oil Limited
  England   100% owned by Noble Energy   Restricted

      (Europe) Limited    
 
           
LaTex Resources Inc.
  Colorado   100% owned by Noble Energy, Inc.   Unrestricted
 
           
Noble Energy EG
  Cayman   100% owned by Noble Energy   Unrestricted
Ltd.
  Islands   International Ltd.    
 
           
Noble Energy
  Delaware   100% owned by Noble Energy, Inc.   Restricted
(Louisiana), LLC
           
 
           
Noble Energy, LLC
  Delaware   100% owned by Noble Energy, Inc.   Restricted
 
           
Noble Energy, LP
  Delaware   1% GP Interest owned by Noble   Restricted

      Energy, Inc., 99% LP Interest owned    

      by Noble Energy, LLC    
 
           
Noble Energy
  Delaware   100% owned by Noble Energy, Inc.   Restricted
Production, Inc.
           
 
           
Noble Energy JDZ
  Cayman   100% owned by Noble Energy    
Ltd.
  Islands   International Ltd.   Unrestricted

Schedule 6.8 – Page 3

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.2.2

EXISTING LIENS

NONE

Schedule 7.2.2 – Page 1

 



--------------------------------------------------------------------------------



 



EXHIBIT 2.5

BORROWING REQUEST

JPMorgan Chase Bank, N.A., as Administrative Agent
Agency Services
1111 Fannin Street, 10th Floor
Houston, Texas 77002
Attention: Rose Salvacion
Telephone No.: (713) 750-2501
Facsimile No.: (713) 427-6307

JPMorgan Chase Bank, N.A., as Administrative Agent
Global Oil & Gas Group
600 Travis, 20th Floor
Houston, Texas 77002
Attention: Peter Licalzi
Telephone: 713-216-8869
Facsimile: 713-216-4117

NOBLE ENERGY, INC.

Gentlemen and Ladies:

     This Borrowing Request is delivered to you pursuant to Section 2.5 of the
Credit Agreement, dated as of April 4, 2005 (as may be amended, supplemented,
restated or otherwise modified from time to time, the “Credit Agreement”), among
Noble Energy, Inc., a Delaware corporation (the “Borrower”), JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, together with any
successor(s) thereto in such capacity, the “Administrative Agent”), the various
other agents party thereto, and certain commercial lending institutions as are
or may become Lenders thereunder. Unless otherwise defined herein or the context
otherwise requires, terms used herein have the meanings provided in the Credit
Agreement.

     The Borrower hereby requests that a Loan be made in the aggregate principal
amount of $___ on ___, ___ as a [Eurodollar Loan having an Interest Period of
___months] [Base Rate Loan].

     The Borrower hereby acknowledges that, pursuant to Section 5.3.2 of the
Credit Agreement, each of the delivery of this Borrowing Request and the
acceptance by the Borrower of the proceeds of the Loans requested hereby
constitute a representation and warranty by the Borrower that, on the date of
such Loans, and before and after giving effect thereto and to the application of
the proceeds therefrom, all statements set forth in Section 5.3.1 are true and
correct in all material respects.

     The Borrower agrees that if prior to the time of the Borrowing requested
hereby any matter certified to herein by it will not be true and correct at such
time as if then made, it will

Exhibit 2.5 – Page 1

 



--------------------------------------------------------------------------------



 



immediately so notify the Administrative Agent. Except to the extent, if any,
that prior to the time of the Borrowing requested hereby the Administrative
Agent shall receive written notice to the contrary from the Borrower, each
matter certified to herein shall be deemed once again to be certified as true
and correct at the date of such Borrowing as if then made.

     Please wire transfer the proceeds of the Borrowing to the accounts of the
following persons at the financial institutions indicated respectively:

                                                  Amount to be     Person to be
Paid     Name, Address, etc.     Transferred     Name     Account No.     of
Transferee Lender                            
$                              
                                                     
                                                                                
   

               
                                                                                
   

               
Attention:                                                                
 
                                             
$                              
                                                     
                                                                                
   

               
                                                                                
   

               
Attention:                                                                
 
                                             
Balance of such
    The Borrower                             
                                                                                
   
proceeds
               
                                                                                
   

               
Attention:                                                                
 
                                           

     The Borrower has caused this Borrowing Request to be executed and
delivered, and the certification and warranties contained herein to be made, by
its duly Authorized Officer this ___ day of ___, 200_.

              NOBLE ENERGY, INC.
 
       

  By    

            Name:     Title:

Exhibit 2.5 – Page 2

 



--------------------------------------------------------------------------------



 



EXHIBIT 2.6

CONTINUATION/CONVERSION NOTICE

JPMorgan Chase Bank, N.A., as Administrative Agent
Agency Services
1111 Fannin Street, 10th Floor
Houston, Texas 77002
Attention: Rose Salvacion
Telephone No.: (713) 750-2501
Facsimile No.: (713) 427-6307

JPMorgan Chase Bank, N.A., as Administrative Agent
Global Oil & Gas Group
600 Travis, 20th Floor
Houston, Texas 77002
Attention: Peter Licalzi
Telephone: 713-216-8869
Facsimile: 713-216-4117

NOBLE ENERGY, INC.

Gentlemen and Ladies:

     This Continuation/Conversion Notice is delivered to you pursuant to
Section 2.6 of the Credit Agreement, dated as of April 4, 2005 (as may be
amended, supplemented, restated or otherwise modified from time to time, the
“Credit Agreement”), among Noble Energy, Inc., a Delaware corporation (the
“Borrower”), JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, together with any successor(s) thereto in such capacity, the
“Administrative Agent”), the other agents party thereto, and certain commercial
lending institutions as are or may become Lenders thereunder. Unless otherwise
defined herein or the context otherwise requires, terms used herein have the
meanings provided in the Credit Agreement.

     The Borrower hereby requests that on ___, 200___,

     (1) $___of the presently outstanding principal amount of the Loans
originally made on ___, 200___[and $___of the presently outstanding principal
amount of the Loans originally made on ___, 200_],

     (2) and all presently being maintained as [Base Rate Loans] [Eurodollar
Loans],

     (3) be [converted into] [continued as],

     (4) [Eurodollar Loans having an Interest Period of ___months] [Base Rate
Loans].

The Borrower hereby:

Exhibit 2.6 – Page 1

 



--------------------------------------------------------------------------------



 



     (a) certifies and warrants that no Default or Event of Default has occurred
and is continuing; and

     (b) agrees that if prior to the time of such continuation or conversion any
matter certified to herein by it will not be true and correct at such time as if
then made, it will immediately so notify the Administrative Agent.

Except to the extent, if any, that prior to the time of the continuation or
conversion requested hereby the Administrative Agent shall receive written
notice to the contrary from the Borrower, each matter certified to herein shall
be deemed to be certified at the date of such continuation or conversion as if
then made.

     The Borrower has caused this Continuation/Conversion Notice to be executed
and delivered, and the certification and warranties contained herein to be made,
by its Authorized Officer this ___ day of ___, 200___.

              NOBLE ENERGY, INC.
 
       

  By    

            Name:     Title:

Exhibit 2.6 – Page 2

 



--------------------------------------------------------------------------------



 



EXHIBIT 2.8

[FORM OF]

NOTE

         
$___
      April 4, 2005

     FOR VALUE RECEIVED, the undersigned, NOBLE ENERGY, INC., a Delaware
corporation (the “Borrower”), promises to pay to the order of ______(the
“Lender”) on the Maturity Date the principal sum of ______AND ___/100 DOLLARS
($______) or, if less, the aggregate unpaid principal amount of all Obligations
shown on the schedule attached hereto (and any continuation thereof, provided,
however, that the failure to make such notations shall not limit or otherwise
affect the obligations of the Borrower under this Note or the Credit Agreement),
in either case made by the Lender pursuant to that certain Credit Agreement,
dated as of April 4, 2005 (together with all amendments and other modifications,
if any, from time to time thereafter made thereto, the “Credit Agreement”),
among Borrower, the Lenders party thereto (including the Lender), JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, together with any
successor(s) thereto in such capacity, the “Administrative Agent”), and the
other agents party thereto.

     The Borrower also promises to pay interest on the unpaid principal amount
hereof from time to time outstanding from the date hereof until maturity
(whether by acceleration or otherwise) and, after maturity, until paid, at the
rates per annum and on the dates specified in the Credit Agreement.

     This Note (the “Note”) evidences Indebtedness incurred under the Credit
Agreement to which reference is made for a statement of the terms and conditions
on which the Borrower is permitted and required to make prepayments and
repayments of principal of the Indebtedness evidenced by this Note and on which
such Indebtedness may be declared to be immediately due and payable. Capitalized
terms used herein and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement.

     All parties hereto, whether as makers, endorsers, or otherwise, severally
waive presentment for payment, demand, protest and notice of dishonor.

     THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF TEXAS.

              NOBLE ENERGY, INC.
 
       

  By:    

            Name:     Title:

Exhibit 2.8 – Page 1

 



--------------------------------------------------------------------------------



 



LOANS AND PRINCIPAL PAYMENTS

                                                          Interest     Amount of
    Unpaid                       Amount of     Period (if     Principal    
Principal           Notation     Date     Loan Made     Applicable)     Repaid  
  Balance     Total     Made By    
 
                                       
 
                                       
 
                                       
 
                                       
 
                                       
 
                                       
 
                                       
 
                                       
 
                                       
 
                                       
 
                                       
 
                                       

Exhibit 2.8 – Page 2

 



--------------------------------------------------------------------------------



 



EXHIBIT 5.1.4

OPINION OF COUNSEL TO THE BORROWER

April 4, 2005

The Lenders and the Agents Party to the Credit Agreement
c/o JPMorgan Chase Bank, N.A.,
     as Administrative Agent for the Lenders
1111 Fannin Street, 10th Floor
Houston, Texas 77002

Ladies and Gentlemen:

     We have acted as counsel to Noble Energy, Inc., a Delaware corporation
(“Borrower”), in connection with the $1,300,000,000 Credit Agreement dated as of
April 4, 2005 (the “Agreement”) among Borrower, JPMorgan Chase Bank, N.A.,
individually and as administrative agent for the Lenders (“Agent”), certain
Co-Documentation Agents, certain Co-Syndication Agents, and Lenders named
therein. This opinion letter is delivered to you pursuant to Section 5.1.3 of
the Agreement. Capitalized terms used but not otherwise defined herein shall
have the meanings given to them in the Agreement.

     In our capacity as counsel for Borrower, we have examined executed
originals or telecopies of executed originals of the Agreement and the other
Loan Documents that have been executed and delivered to you by Borrower today in
connection with the Agreement. We have also examined and relied upon originals
or copies, certified or otherwise authenticated to our satisfaction, of such
corporate records of Borrower, certificates of officers of Borrower,
certificates and letters of public officials, and other instruments and
documents as we have deemed necessary to require as a basis for the opinions
hereinafter expressed. In such examination, we have assumed the genuineness and
authenticity of all documents submitted to us as originals (other than the Loan
Documents), the conformity with genuine and authentic originals of all documents
submitted to us as copies, and the genuineness of all signatures (other than the
signatures on behalf of Borrower on the Loan Documents).

     Where facts material to the opinions hereinafter expressed were not
independently established by us, we have relied upon the representations and
warranties made to you by Borrower in the Loan Documents and upon oral and
written statements of and information furnished by officers of Borrower and its
Subsidiaries, where we deemed such reliance appropriate under the circumstances.
We have necessarily assumed the accuracy and completeness of such
representations, warranties, statements and other information.

     Based on the foregoing and on the assumptions hereinafter set forth, and
subject to the exceptions, limitations and qualifications hereinafter expressed,
it is our opinion that:

     1. Borrower is a duly incorporated and validly existing corporation in good
standing under the laws of the State of Delaware and has the corporate power and

 



--------------------------------------------------------------------------------



 



authority to own its property and assets and to transact the business in which
it is engaged. Borrower is duly qualified and is authorized to do business and
is in good standing as a foreign corporation in the State of Texas. Borrower has
the corporate power to execute, deliver and carry out the terms and provisions
of each of the Loan Documents to which it is a party and has taken all necessary
corporate action to authorize the execution, delivery and performance by it of
each of such Loan Documents.

     2. The execution, delivery and performance by Borrower of the Agreement and
each other Loan Document executed by it are within its corporate powers, have
been duly authorized by all necessary corporate action, and do not (i) violate
the certificate of incorporation or by-laws of Borrower, (ii) violate,
constitute a breach of or result in the imposition or creation of (or the
obligation to impose or create) a Lien pursuant to, any of the terms or
provisions of any indenture, loan agreement or other agreement to which Borrower
is a party or by which Borrower or its property is bound that is filed as (or
incorporated by reference as) an exhibit to Borrower’s Annual Report on Form
10-K for the fiscal year ended December 31, 2004, (iii) violate any applicable
statute, rule or regulation of any governmental body of the United States of
America or the State of Texas, or (iv) to the knowledge of the undersigned, any
court decree or order binding upon Borrower.

     3. No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body pursuant to any law
or any rule or order of general application is required for the due execution,
delivery or performance by Borrower of any Loan Document to which it is a party.

     4. Neither Borrower nor any of its Subsidiaries is an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, or a
“holding company,” or a “subsidiary company” of a “holding company,” or an
“affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company,” within the meaning of the Public Utility Holding Company Act of 1935,
as amended.

     5. Each of the Loan Documents to which Borrower is a party has been duly
executed and delivered by Borrower. The Loan Documents constitute the legal,
valid and binding obligations of Borrower enforceable in accordance with their
respective terms, except as enforcement thereof may be limited by applicable
bankruptcy, insolvency, reorganization or other similar laws affecting
creditors’ rights generally and equitable principles of general applicability.

     6. To the knowledge of the undersigned, there is no pending or threatened
litigation, action, proceeding, or labor controversy affecting Borrower or any
of its Subsidiaries, properties, businesses, assets or revenues, which purports
to affect the legality, validity or enforceability of, or the rights and
remedies of Agent and the Lenders under, the Agreement or any other Loan
Document.

     The opinions expressed above are based in part upon the assumptions, and
are subject to the exceptions, limitations and qualifications, set forth below:

 



--------------------------------------------------------------------------------



 



     (a) Whenever any opinion expressed herein with respect to any matter is
qualified by the phrase “to the knowledge of the undersigned,” such phrase
(A) indicates that (i) no information has come to the attention of any attorney
of this firm who has devoted substantive attention to the transactions
contemplated in the Agreement that has given any such person actual knowledge
concerning such matter different from that expressed in such opinion;
(ii) except as otherwise stated herein, we have not undertaken any independent
investigation with respect to such matter but have relied on representations
made by Borrower in the Loan Documents and on information otherwise provided to
us by it; and (iii) no inference that any such person has actual knowledge
concerning such matters should be drawn from the fact of our representation of
Borrower and its Subsidiaries or our expression of such opinion; and (B) does
not encompass the actual knowledge of any attorney of this firm who obtained
such knowledge in his capacity as a director of Borrower.

     (b) Except as expressly set forth herein, we have made no independent
investigation as to the accuracy or completeness of any representation,
warranty, data or other information, written or oral, made or furnished in or in
connection with the Loan Documents, or otherwise.

     (c) We do not purport to be experts as to the laws of any jurisdiction
other than the State of Texas and the United States of America, and we express
no opinion herein with respect to the laws of any such other jurisdiction,
except insofar as the matters covered by the foregoing opinions may involve or
be governed by or construed under the General Corporation Law of the State of
Delaware. Our opinion regarding the General Corporation Law of the State of
Delaware is confined to our reading thereof without application of judicial or
administration interpretations thereof.

     (d) In rendering certain of the opinions expressed above, we have assumed
that each of the Agents and Lenders (i) are duly authorized to execute and
deliver (or accept), and have duly executed and delivered (or accepted), the
Loan Documents required to be executed and delivered (or accepted) by it and
(ii) each Lender will fund the Loans to the extent required to be funded by it
under the Agreement.

     (e) We express no opinion concerning (i) any right of any Agent or any
Lender or any other person to be indemnified against (or released from the
consequences of) its own negligence or willful misconduct; (ii) the
enforceability of any obligations of any party other than Borrower; (iii) the
effectiveness or enforceability of provisions restricting access to courts or to
legal or equitable remedies or purporting to affect jurisdiction or venue; or
(iv) the effectiveness or enforceability of any waiver of the right to trial by
jury or any rights or benefits that cannot be waived under applicable law.

     (f) For purposes of this opinion, we have assumed that the Borrower is, and
in connection with each incurrence of Indebtedness under the Agreement will be,
in compliance with the covenants contained in Sections 7.2.3(a) and (b) of
(i) the Agreement, (ii) the $400,000,000 Credit Agreement dated as of
November 30, 2001, as amended, among Borrower (formerly known as Noble
Affiliates, Inc.), JPMorgan Chase Bank as Administrative Agent, and the
Co-Documentation Agents, Syndication Agent

 



--------------------------------------------------------------------------------



 



and Lenders referred to therein, and (iii) the $400,000,000 Credit Agreement
dated as of October 28, 2004, as amended, among Borrower, JPMorgan Chase Bank as
Administrative Agent, and the Co-Documentation Agents, Syndication Agent and
Lenders referred to therein; and contained in Sections 7.2.3(a) and (b) of:
(i) the Term Loan Agreement dated as of January 30, 2004, among Noble Energy
Mediterranean Ltd., Sumitomo Mitsui Banking Corporation as Initial Lender and as
Agent for the Lenders, (ii) the Term Loan Agreement dated as of February 2,
2004, among Noble Energy Mediterranean Ltd., Bank One, NA as Agent for the
Lenders and certain commercial lending institutions, and (iii) the Term Loan
Agreement dated as of February 4, 2004, among Noble Energy Mediterranean Ltd.,
the Royal Bank of Scotland Finance (Ireland) as Agent for the Lenders and as the
initial Lender, each of which Sections 7.2.3(a) and (b) are worded identically
to Sections 7.2.3(a) and (b) of the Agreement.

     This opinion letter is to be limited in its use to reliance by you and your
counsel in consummating the Agreement. No other person or entity (other than the
Lenders and the Assignee Lenders or their counsel) may rely or claim reliance on
any opinion expressed herein except with our express written consent. We assume
no obligation to supplement this opinion if, after the date hereof, any
applicable law changes or we become aware of any facts that might change the
opinions set forth herein.

Respectfully submitted,

 



--------------------------------------------------------------------------------



 



EXHIBIT 10.10

LENDER ASSIGNMENT AGREEMENT

     Reference is made to that certain Credit Agreement, dated as of April 4,
2005 (as may be amended, supplemented, restated or otherwise modified from time
to time, the “Credit Agreement”), among Noble Energy, Inc., a Delaware
corporation (the “Borrower”), JPMorgan Chase Bank, N.A., as administrative agent
(in such capacity, together with any successor(s) thereto in such capacity, the
“Administrative Agent”), the other agents party thereto, and certain commercial
lending institutions as are or may become Lenders thereunder. Terms defined in
the Credit Agreement are used herein with the same meanings, receipt of which is
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Lender Assignment Agreement as if set forth
herein in full.

     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions contained in Annex 1 hereto and the terms and conditions of
Section 10.10 of the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (a) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and every
other Loan Document to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of the
Assignor under the respective facilities identified below and (b) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other Loan Document, or in any way based on or related to
any of the foregoing, including, but not limited to, contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (a) above (the rights and obligations sold and assigned pursuant to
clauses (a) and (b), collectively, the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Lender Assignment Agreement, without representation or warranty by the
Assignor.

     THIS LENDER ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF TEXAS.

     
(1) Legal Name of Assignor:
   

   
 
   
(2) Legal Name of Assignee:
   

   

  [and is a Lender/Lender Affiliate of [identify

  Lender]]1
 
   
(3) Assignee’s Address for Notices:
   

   



--------------------------------------------------------------------------------

1   Select as applicable.

Exhibit 10.10 – Page 1

 



--------------------------------------------------------------------------------



 



     
(4) Borrower:
  Noble Energy, Inc., a Delaware corporation
 
   
(5) Assigned Interest:
   

                              Aggregate Amount of     Principal Amount of    
Percentage Assigned of     Commitment/Loans for     Commitment/Loans    
Commitment/Loans2     all Lenders     Assigned        
$
    $           %      
$
    $           %      
$
    $           %      



--------------------------------------------------------------------------------

2   Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

Exhibit 10.10 – Page 2

 



--------------------------------------------------------------------------------



 



Effective Date: _________ ___, 200___[TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFORE.]

The terms set forth in this Lender Assignment Agreement are hereby agreed to:

              ASSIGNOR
 
            [NAME OF ASSIGNOR]
 
       

  By:    

       

  Name:    

  Title:    
 
            ASSIGNEE
 
            [NAME OF ASSIGNEE]
 
       

  By:    

       

  Name:    

  Title:    
 
            Consented to and Accepted:
 
            JPMORGAN CHASE BANK, N.A., as
    Administrative Agent
 
       

  By:    

       

  Name:    

  Title:    
 
            Consented to:
 
            NOBLE ENERGY, INC.

  By    

       

  Name:    

  Title:    

Exhibit 10.10 – Page 3

 



--------------------------------------------------------------------------------



 



ANNEX 1 to Lender Assignment Agreement

STANDARD TERMS AND CONDITIONS FOR
LENDER ASSIGNMENT AGREEMENT

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim created by such
Assignor and (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Lender Assignment Agreement and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents, (iii) the financial condition of Borrower or any
of its Subsidiaries or Affiliates, or any other Person obligated with respect to
the Credit Agreement or any other Loan Document or (iv) the performance or
observance by Borrower or any of its Subsidiaries or Affiliates, or any other
Person of any of their respective obligations under the Credit Agreement or any
other Loan Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Lender Assignment Agreement and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements under the Credit Agreement with respect to the transactions
contemplated hereby (subject to receipt of such consents as may be required
under the Credit Agreement), (iii) subject to acceptance and recording hereof
pursuant to Section 10.10 of the Credit Agreement, from and after the Effective
Date, it shall be party to the Credit Agreement and to the other Loan Documents
and be bound by the provisions of the Credit Agreement as a Lender thereunder
and to the other Loan Documents and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, and (iv) it has received a
copy of the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Sections 7.1.1(a) and (b) thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Lender Assignment Agreement and to purchase the Assigned Interest on the basis
of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations that by the terms of the
Credit Agreement and the other Loan Documents are required to be performed by it
as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts that
have accrued to but excluding the Effective Date and to the Assignee for amounts
that have accrued from and after the Effective Date.

Exhibit 10.10 – Page 4

 



--------------------------------------------------------------------------------



 



3. General Provisions. This Lender Assignment Agreement shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and permitted assigns. This Lender Assignment Agreement may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Lender Assignment
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Lender Assignment Agreement.

Exhibit 10.10 – Page 5

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                         Page
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
    1  
 
       
SECTION 1.1 Defined Terms
    1  
SECTION 1.2 Use of Defined Terms
    14  
SECTION 1.3 Cross-References
    14  
SECTION 1.4 Accounting and Financial Determinations
    14  
 
       
ARTICLE II THE FACILITY AND BORROWING PROCEDURES
    15  
 
       
SECTION 2.1 Facility
    15  
SECTION 2.2 Mandatory Reductions of Commitment Amount
    15  
SECTION 2.3 Voluntary Reductions of Commitment Amount
    16  
SECTION 2.4 Base Rate Loans and Eurodollar Loans
    16  
SECTION 2.5 Borrowing Procedures for Loans
    16  
SECTION 2.6 Continuation and Conversion Elections
    17  
SECTION 2.7 Funding
    17  
SECTION 2.8 Repayment of Loans; Evidence of Debt
    18  
 
       
ARTICLE III REPAYMENTS, PREPAYMENTS, INTEREST AND FEES
    18  
 
       
SECTION 3.1 Repayments and Prepayments
    18  
SECTION 3.2 Interest Provisions
    19  
SECTION 3.3 Fees
    19  
 
       
ARTICLE IV CERTAIN EURODOLLAR AND OTHER PROVISIONS
    20  
 
       
SECTION 4.1 Eurodollar Lending Unlawful
    20  
SECTION 4.2 Deposits Unavailable or Eurodollar Interest Rate Unascertainable
    20  
SECTION 4.3 Increased Eurodollar Borrowing Costs, etc
    21  
SECTION 4.4 Funding Losses
    21  
SECTION 4.5 Increased Capital Costs
    21  
SECTION 4.6 Taxes
    22  
SECTION 4.7 Special Fees in Respect of Reserve Requirements
    23  
SECTION 4.8 Payments, Computations, etc
    24  
SECTION 4.9 Sharing of Payments
    24  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                           Page
SECTION 4.10 Replacement of Lender on Account of Increased Costs, Eurodollar
Lending Unlawful, Reserve Requirements, Taxes, Certain Dissents, etc
    25  
SECTION 4.11 Maximum Interest
    25  
 
       
ARTICLE V CONDITIONS
    26  
 
       
SECTION 5.1 Effective Date
    26  
SECTION 5.2 Initial Borrowing
    27  
SECTION 5.3 All Borrowings
    28  
 
       
ARTICLE VI REPRESENTATIONS AND WARRANTIES
    29  
 
       
SECTION 6.1 Organization, etc
    29  
SECTION 6.2 Due Authorization, Non-Contravention, etc
    29  
SECTION 6.3 Government Approval, Regulation, etc
    29  
SECTION 6.4 Validity, etc
    30  
SECTION 6.5 Financial Information
    30  
SECTION 6.6 No Material Adverse Change
    30  
SECTION 6.7 Litigation, Labor Controversies, etc
    30  
SECTION 6.8 Subsidiaries
    30  
SECTION 6.9 Taxes
    30  
SECTION 6.10 Pension and Welfare Plans
    31  
SECTION 6.11 Environmental Warranties and Compliance
    31  
SECTION 6.12 Regulation U
    31  
SECTION 6.13 Accuracy of Information
    31  
SECTION 6.14 Use of Proceeds
    31  
 
       
ARTICLE VII COVENANTS
    32  
 
       
SECTION 7.1 Affirmative Covenants
    32  
SECTION 7.2 Negative Covenants
    35  
 
       
ARTICLE VIII EVENTS OF DEFAULT
    38  
 
       
SECTION 8.1 Listing of Events of Default
    38  
SECTION 8.2 Action if Bankruptcy
    40  
SECTION 8.3 Action if Other Event of Default
    40  
 
       
ARTICLE IX THE AGENTS
    41  
 
       

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                Page  
SECTION 9.1 Actions
    41  
SECTION 9.2 Funding Reliance, etc
    41  
SECTION 9.3 Exculpation
    42  
SECTION 9.4 Successor
    42  
SECTION 9.5 Loans by the Agents
    42  
SECTION 9.6 Credit Decisions
    43  
SECTION 9.7 Copies, etc
    43  
 
       
ARTICLE X MISCELLANEOUS PROVISIONS
    43  
 
       
SECTION 10.1 Waivers, Amendments, etc
    43  
SECTION 10.2 Notices
    44  
SECTION 10.3 Payment of Costs, Expenses and Taxes
    45  
SECTION 10.4 Indemnification
    45  
SECTION 10.5 Survival
    46  
SECTION 10.6 Severability
    46  
SECTION 10.7 Headings
    46  
SECTION 10.8 Governing Law; Entire Agreement
    46  
SECTION 10.9 Successors and Assigns
    47  
SECTION 10.10 Sale and Transfer of Loans and Commitments; Participations in
Loans and Commitments
    47  
SECTION 10.11 Other Transactions
    49  
SECTION 10.12 Confidentiality
    49  
SECTION 10.13 Forum Selection and Consent to Jurisdiction
    49  
SECTION 10.14 Waiver of Jury Trial
    50  
SECTION 10.15 USA Patriot Act Notice
    50  
SECTION 10.16 NO ORAL AGREEMENTS
    51  

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

SCHEDULES AND EXHIBITS

         
SCHEDULE I
  -   Disclosure Schedule
SCHEDULE II
  -   Schedule of Commitments
SCHEDULE 6.8
  -   Subsidiaries
SCHEDULE 7.2.2
  -   Existing Liens
 
       
EXHIBIT 2.5
  -   Form of Borrowing Request
EXHIBIT 2.6
  -   Form of Continuation/Conversion Notice
EXHIBIT 2.8
  -   Form of Note
EXHIBIT 5.1.4
  -   Form of Opinion of Counsel
EXHIBIT 10.10
  -   Form of Lender Assignment Agreement

-iv-